Exhibit 10.5

 

Execution Version £3,315,000,000 BRIDGE CREDIT AGREEMENT among BOSTON SCIENTIFIC
CORPORATION, as Borrower, The Several Lenders from Time to Time Parties Hereto,
BARCLAYS BANK PLC, as Administrative Agent Dated as of November 20, 2018
BARCLAYS BANK PLC, as Sole Lead Arranger and Sole Bookrunner, Active.28128860.17

GRAPHIC [g405701koi001.gif]

 



TABLE OF CONTENTS Page SECTION 1
DEFINITIONS............................................................................................................1
1.1. 1.2. Defined Terms
.........................................................................................................1
Other Definitional Provisions
................................................................................27
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
....................................................27 2.1. 2.2. 2.3. 2.4. 2.5.
2.6. Commitments
.........................................................................................................27
Procedure for Borrowing
.......................................................................................28
Fees
........................................................................................................................29
Termination or Reduction of Commitments
..........................................................29 Repayment of Loans
..............................................................................................30
Defaulting
Lenders.................................................................................................30
SECTION 3 CERTAIN PROVISIONS APPLICABLE TO THE LOANS
..................................32 3.1. 3.2. 3.3. 3.4. 3.5. 3.6. 3.7. 3.8.
3.9. 3.10. 3.11. 3.12. 3.13. Optional and Mandatory Reductions in Commitments
and Prepayments .............32 Conversion and Continuation
Options...................................................................34
Minimum Amounts and Maximum Number of Tranches
.....................................35 Interest Rates and Payment
Dates..........................................................................35
Computation of Interest and Fees
..........................................................................35
Inability to Determine Interest
Rate.......................................................................36
Pro Rata Treatment and Payments
.........................................................................37
Illegality
.................................................................................................................38
Requirements of Law
.............................................................................................38
Taxes
......................................................................................................................39
Indemnity
...............................................................................................................44
Change of Lending Office; Removal of Lender
....................................................44 Evidence of
Debt....................................................................................................44
SECTION 4 REPRESENTATIONS AND
WARRANTIES.........................................................45 4.1. 4.2.
4.3. 4.4. 4.5. 4.6. 4.7. 4.8. 4.9. Financial
Condition................................................................................................45
Corporate Existence; Compliance with Law
.........................................................46 Corporate Power;
Consents and Authorization; Enforceable Obligations ............46 No Legal Bar
..........................................................................................................46
No
Default..............................................................................................................47
Taxes
......................................................................................................................47
Federal Regulations
...............................................................................................47
ERISA
....................................................................................................................47
Investment Company Act; Other Regulations
.......................................................47 - i -
Active.28128860.17

GRAPHIC [g405701koi002.gif]

 



TABLE OF CONTENTS (continued) Page 4.10. 4.11. 4.12. 4.13. 4.14. 4.15. 4.16.
Purpose of
Loans....................................................................................................48
Environmental
Matters...........................................................................................48
Disclosure
..............................................................................................................49
No Change
.............................................................................................................49
No Material Litigation
...........................................................................................49
Anti-Corruption Laws and
Sanctions.....................................................................49
Scheme Documents and Related Documents
........................................................49 SECTION 5 CONDITIONS
PRECEDENT
..................................................................................50
5.1. 5.2. 5.3. 5.4. Conditions to Effective
Date..................................................................................50
Closing
Date...........................................................................................................51
Borrowing
Date......................................................................................................53
Actions by Lenders During Certain Funds Period
.................................................54 SECTION 6 AFFIRMATIVE
COVENANTS...............................................................................55
6.1. 6.2. 6.3. 6.4. 6.5. 6.6. 6.7. 6.8. 6.9. Financial Statements
..............................................................................................55
Certificates; Other
Information..............................................................................56
Payment of
Obligations..........................................................................................57
Conduct of Business and Maintenance of Existence
.............................................57 Maintenance of Property;
Insurance
......................................................................57
Inspection of Property; Books and Records; Discussions
.....................................57 Notices
...................................................................................................................57
The Scheme, Takeover Offer and Related
Matters................................................58 Beneficial Ownership
Regulation
..........................................................................61
SECTION 7 NEGATIVE COVENANTS
.....................................................................................61
7.1. 7.2. 7.3. 7.4. 7.5. Financial Covenant
................................................................................................61
Limitation on Liens
................................................................................................61
Limitation on Indebtedness pursuant to Receivables Transactions
.......................62 Limitation on Fundamental Changes
.....................................................................62
Limitation on Indebtedness of Subsidiaries
...........................................................63 SECTION 8 EVENTS
OF DEFAULT
..........................................................................................63
SECTION 9 THE AGENTS
..........................................................................................................66
9.1. 9.2. 9.3. 9.4. Appointment
..........................................................................................................66
Delegation of Duties
..............................................................................................66
Exculpatory Provisions
..........................................................................................66
Reliance by Administrative Agent
.........................................................................67 - ii
- Active.28128860.17

GRAPHIC [g405701koi003.gif]

 



TABLE OF CONTENTS (continued) Page 9.5. 9.6. 9.7. 9.8. 9.9. 9.10. 9.11. Notice
of
Default....................................................................................................67
Non-Reliance on Administrative Agent and Other Lenders
..................................67 Indemnification
......................................................................................................68
Administrative Agent in Its Individual Capacity
...................................................68 Successor Administrative
Agent
............................................................................69
The Lead Arranger
.................................................................................................69
Certain ERISA Matters
..........................................................................................69
SECTION 10 Reserved
..................................................................................................................70
SECTION 11 MISCELLANEOUS
...............................................................................................70
11.1. 11.2. 11.3. 11.4. 11.5. 11.6. 11.7. 11.8. 11.9. 11.10. 11.11. 11.12.
11.13. 11.14. 11.15. 11.16. 11.17. 11.18. 11.19. 11.20. Amendments and Waivers
.....................................................................................70
Notices
...................................................................................................................72
No Waiver; Cumulative Remedies
........................................................................74
Survival of Representations and Warranties
..........................................................74 Payment of Expenses
and
Taxes............................................................................74
Successors and Assigns; Participations and Assignments
.....................................75 Adjustments; Set-off
..............................................................................................78
Counterparts
...........................................................................................................79
Severability
............................................................................................................79
Integration
..............................................................................................................80
GOVERNING
LAW..............................................................................................80
Submission To Jurisdiction and
Waivers...............................................................80
Acknowledgements................................................................................................80
Confidentiality
.......................................................................................................81
Reserved.................................................................................................................82
Judgment
................................................................................................................82
WAIVERS OF JURY TRIAL
...............................................................................82
USA Patriot Act Notice
.........................................................................................82
No Advisory or Fiduciary Responsibility
..............................................................82 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions ............83 SCHEDULES
Schedule I Schedule 7.2 Schedule 7.5 Names and Commitments of Lenders Existing
Liens Existing Subsidiary Indebtedness - iii - Active.28128860.17

GRAPHIC [g405701koi004.gif]

 



TABLE OF CONTENTS (continued) Page EXHIBITS Exhibit A Exhibit B Exhibit C
Exhibit D Form of Note Form of Closing Certificate Form of Opinion of Counsel to
Borrower Form of Assignment and Assumption Exhibit E-1 – E-4 U.S. Tax Compliance
Certificate Exhibit F Exhibit G [Reserved] Form of Prepayment Notice - iv -
Active.28128860.17

GRAPHIC [g405701koi005.gif]

 



BRIDGE CREDIT AGREEMENT, dated as of November 20, 2018, among (i) BOSTON
SCIENTIFIC CORPORATION, a Delaware corporation (the “Borrower”), (ii) the
several banks and other financial institutions or entities from time to time
parties hereto (the “Lenders”), and (iii) BARCLAYS BANK PLC, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H: WHEREAS, the Borrower has requested that the Lenders make
Loans (as defined below) to the Borrower on the terms and conditions set forth
herein; and WHEREAS, the Lenders have agreed to make the Loans available upon
the terms and subject to the conditions set forth herein; NOW, THEREFORE, in
consideration of the premises, and of the mutual covenants and agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows: SECTION 1 DEFINITIONS
1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings: “ABR”: for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% per annum and (c) the
Eurocurrency Base Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1% per
annum. For purposes hereof: “Prime Rate” means the rate of interest last quoted
by The Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent). Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Base Rate shall be effective as of the opening of business on the effective day
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Base Rate, respectively. “ABR Loans”: Loans bearing interest based
upon the ABR. “Acceptance Condition”: in respect of a Takeover Offer, the
condition to the Takeover Offer with respect to the number of acceptances to the
Takeover Offer which must be secured to declare the Takeover Offer unconditional
as to acceptances. - 1 - Active.28128860.17

GRAPHIC [g405701koi006.gif]

 



“Accrued Legal Liabilities”: any cash litigation costs, including judgments,
orders, awards, settlements and related legal costs, that are accrued prior to,
and unpaid as of, August 4, 2017. “Acquisition Co”: any wholly-owned direct or
indirect Subsidiary or Subsidiaries of the Borrower used to effectuate the
Target Acquisition. “Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise. “Agent Parties”: as defined in
subsection 11.2(c). “Agents”: the collective reference to the Administrative
Agent, the Lead Arranger and the Bookrunner. “Aggregate Exposure Percentage”: as
defined in the definition of “Majority Lenders.” “Agreement”: this Credit
Agreement, as amended, amended and restated, supplemented or otherwise modified
from time to time. “Agreement Currency”: as defined in subsection 11.16(b).
“Alternative Offer”: as defined in subsection 6.8(i). “Anti-Corruption Laws”:
the United States Foreign Corrupt Practices Act of 1977, as amended, and all
similar laws, rules, and regulations of any jurisdiction applicable to the
Borrower or its Subsidiaries prohibiting bribery or corruption. “Applicable
Margin”: with respect to each day for each Type of Loan, the rate per annum
based on the Ratings in effect on such day, as set forth under the relevant
column heading below: Rating Eurodollar Loans ABR Loans Rating I Rating II
Rating III Rating IV Rating V 0.875% 1.000% 1.125% 1.250% 1.625% 0.0% 0.0%
0.125% 0.250% 0.625% provided, that, with respect to Tranche 1 Loans, the
Applicable Margin of each of the levels set forth above shall increase by 0.25%
on the date that is - 2 - Active.28128860.17

GRAPHIC [g405701koi007.gif]

 



90 days following the Closing Date and by an additional 0.25% at the end of each
90-day period thereafter. “Applicable Screen Rate”: as defined in the definition
of “Impacted Interest Period”. “Asset Sale”: the sale or Disposition of assets
(including the sale of equity interests of any Subsidiary of the Borrower or any
Casualty Event) by the Borrower or any of its Subsidiaries to any other Person.
“Assignee”: as defined in subsection 11.6(c). “Bail-In Action”: the exercise of
any Write-Down and Conversion Powers by the applicable EEA Resolution Authority
in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation”: with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bankruptcy
Code”: the Bankruptcy Code in Title 11 of the United States Code, as amended,
modified, succeeded or replaced from time to time. “Barclays”: Barclays Bank
PLC. “Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230. “Benefit Plan”: any of
(a) an “employee benefit plan” (as defined in Section 3(3) of ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code
to which Section 4975 of the Code applies and (c) any Person whose assets
include (for the purposes of the Plan Asset Regulations or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”. “Benefited Lender”: as defined in subsection
11.7. “Board”: the Board of Governors of the Federal Reserve System.
“Bookrunner”: Barclays, as Sole Lead Arranger and Sole Bookrunner for this
Agreement. “Borrower”: as defined in the preamble hereto. “Borrower Materials”:
as defined in subsection 6.2. “Borrowing”: Loans of the same Type and Class
made, converted or continued on the same date and, with respect to Eurodollar
Loans, as to which a single Interest Period is in effect. - 3 -
Active.28128860.17

GRAPHIC [g405701koi008.gif]

 



“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.2, as a date on which the Borrower requests the Lenders to make Loans
hereunder and a Borrowing is made, subject to the satisfaction or waiver (in
accordance with subsection 11.1) of the conditions set forth in subsection 5.3.
“Business”: as defined in subsection 4.11(b). “Business Day”: a day other than a
Saturday, Sunday or other day on which commercial banks in New York are
authorized or required by law to close; provided that if such day relates to any
interest rate settings as to a Eurodollar Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurodollar Loan, or any other
dealings to be carried out pursuant to this Agreement in respect of any such
Eurodollar Loan, then “Business Day” means any such day that is also a London
Banking Day. “Capital Lease Obligations”: as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP. “Capital Stock”: any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants or options to purchase any of the
foregoing. “Casualty Event”: (a) any damage to, destruction of, or other
casualty or loss involving, or (b) any seizure, condemnation, confiscation or
taking under the power of eminent domain of, or any requisition of title or use
of or relating to, or any similar event in respect of, in each case, any
property or any asset of the Borrower or its Subsidiaries. “Certain Funds
Default”: an Event of Default arising from any of the following, with respect to
the Borrower or any Acquisition Co (if any) only, and not, for the avoidance of
doubt (i) any member of the Target Group or any Subsidiary of the Borrower
(other than any Acquisition Co (if any) or Material Subsidiary) or (ii) in
respect of any obligation to procure any action by any member of the Target
Group: (a) subsection 8(a) as it relates to the payment of principal, interest
or other fees under this Agreement; (b) subsection 8(b) as it relates to a
Certain Funds Representation; (c) subsection 8(c) as it relates to a failure to
perform the covenants set forth in subsection 6.4(b), subsection 6.8 (other than
paragraphs (g), (h) and (l) thereof), subsection 7.2 or subsection 7.4; - 4 -
Active.28128860.17

GRAPHIC [g405701koi009.gif]

 



(d) subsection 8(d) as it relates to the failure of the Borrower to deposit the
Net Proceeds to be applied to the reduction of Commitments pursuant to clauses
(i), (ii) and (iii) of subsection 3.1(b) in a Segregated Account during the
Certain Funds Period; or (e) subsection 8(f), but excluding, in relation to
involuntary proceedings, any Event of Default caused by a frivolous or vexatious
action, proceeding or petition in respect of which no order or decree in respect
of such involuntary proceeding shall have been entered. “Certain Funds Period”:
the period commencing on the Effective Date and ending at the Certain Funds
Termination Time. “Certain Funds Purpose”: (a) where the Target Acquisition
proceeds by way of a Scheme: (i) payment (directly or indirectly) of the cash
price payable by the Borrower or any Acquisition Co (if any) to the holders of
the Scheme Shares in consideration of such Scheme Shares being acquired by the
Borrower or any Acquisition Co (if any); (ii) repayment (directly or indirectly)
of any loan notes issued by the Borrower or any Acquisition Co (if any) to the
holders of the Scheme Shares in consideration for such Scheme Shares being
acquired pursuant to the Scheme; (iii) financing (directly or indirectly) the
consideration payable to holders of options to acquire Target Shares pursuant to
any proposal in respect of those options as required by the City Code; (iv)
financing (directly or indirectly) the repayment of any existing indebtedness of
any member of the Target Group; (v) financing (directly or indirectly) the
making of any close-out amount or other amount payable on termination of any
hedging arrangements of any member of the Target Group; and (vi) financing
(directly or indirectly) the fees, costs and expenses in respect of the
Transactions and any stamp duty and any other taxes payable in connection with
the Target Acquisition; or (b) where the Target Acquisition proceeds by way of a
Takeover Offer: (i) payment (directly or indirectly) of all or part of the cash
price payable by the Borrower or any Acquisition Co (if any) to the holders of
the Target Shares subject to the Takeover Offer in consideration of the
acquisition of such Target Shares pursuant to the Takeover Offer; - 5 -
Active.28128860.17

GRAPHIC [g405701koi010.gif]

 



(ii) financing (directly or indirectly) Squeeze-Out Payments; (iii) financing
(directly or indirectly) the consideration payable to holders of options to
acquire Target Shares pursuant to any proposal in respect of those options as
required by the City Code; (iv) financing (directly or indirectly) the repayment
of any existing indebtedness of any member of the Target Group; (v) financing
(directly or indirectly) the making of any close-out amount or other amount
payable on termination of any hedging arrangements of any member of the Target
Group; and (vi) financing (directly or indirectly) the fees, costs and expenses
in respect of the Transactions and any stamp duty and any other taxes payable in
connection with the Target Acquisition. “Certain Funds Representations”: each of
the representations set out in subsections 4.2, 4.3, 4.4, 4.9, 4.10, 4.15 and
4.16, in each case only insofar as such representations apply to the Borrower or
any Acquisition Co (if any). “Certain Funds Termination Time”: 11:59 p.m.
(London Time) on the first date on which a Mandatory Cancellation Event occurs
or exists; provided that in respect of clauses (a)(i) through (vi) (inclusive)
and (b)(1) of the definition of “Mandatory Cancellation Event”, if for the
purposes of switching from a Scheme to a Takeover (or vice versa), within ten
Business Days of such event the Borrower has notified the Administrative Agent
it intends to issue, and then within ten Business Days after delivery of such
notice does issue, an Offer Press Announcement or a Press Release (as the case
may be), no Mandatory Cancellation Event shall have occurred pursuant to any
such clause. “City Code”: the City Code on Takeovers and Mergers, as amended.
“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche 1 Loans or Tranche 2
Loans. When used in reference to any Commitment, “Class” refers to whether such
Commitment is a Tranche 1 Commitment or a Tranche 2 Commitment. “Clean-Up Date”:
as defined in subsection 8(j). “Closing Date”: the first date on which the
conditions set forth in subsection 5.2 have been satisfied (or waived in
accordance with subsection 11.1). “Code”: the Internal Revenue Code of 1986, as
amended from time to time. “Commitment”: the Tranche 1 Commitments and the
Tranche 2 Commitments. “Commitment Percentage”: as to any Lender at any time,
the percentage which such Lender’s Tranche 1 Commitment or Tranche 2 Commitment,
as applicable, at such time - 6 - Active.28128860.17

GRAPHIC [g405701koi011.gif]

 



constitutes of the aggregate Tranche 1 Commitments or Tranche 2 Commitments, as
applicable, at such time, subject to adjustment as provided in subsection 2.6.
“Commitment Period”: with respect to each Class, the period from and including
the Effective Date and ending on the earliest of (a) in the case of Tranche 1
Commitments, the date that is 188 days after the Closing Date (if there is a
Borrowing on such 188th day, immediately after the making of such Borrowing),
(b) in the case of Tranche 2 Commitments, the date that is 120 days after the
Closing Date, and (c) the Certain Funds Termination Time. “Commonly Controlled
Entity”: an entity, whether or not incorporated, which is under common control
with the Borrower within the meaning of Section 4001(a)(14)(A)-(B) of ERISA or
is part of a group which includes the Borrower and which is treated as a single
employer under Sections 414(b), 414(c), 414(m) and 414(o) of the Code.
“Companies Act 2006”: the Companies Act 2006 of the United Kingdom.
“Consolidated EBITDA”: of any Person for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of (a) income tax expense, including any
expenses resulting from income tax disputes with a Governmental Authority, (b)
Consolidated Interest Expense of such Person and its Subsidiaries, amortization
or writeoff of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (c) depreciation
expense, (d) amortization or write-down of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
nonrecurring expenses or losses (to the extent any of the foregoing are non-cash
items) (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business (including as a result of
write downs of goodwill or net intangible assets) and including special charges
and purchased research and development charges in connection with acquisitions
and other strategic alliances, inventory step-up charges, fair value
adjustments, and unrealized investment impairments), (f) any non-cash stock
compensation expense in accordance with GAAP, (g) any cash litigation costs
(other than Accrued Legal Liabilities), including judgments, orders, awards,
settlements and related legal costs paid during such period (net of any cash
litigation or settlement payments received during such period) (“Cash Litigation
Payments”), provided that, solely for the purposes of this definition, the - 7 -
Active.28128860.17

GRAPHIC [g405701koi012.gif]

 



aggregate amount of Cash Litigation Payments under this clause (g) shall not
exceed $1,000,000,000 since August 4, 2017, (h) any cash or non-cash charges in
respect of restructurings, plant closings, staff reductions, distributor network
optimization initiatives, distribution technology optimization initiatives or
other similar charges, provided that, solely for the purposes of this
definition, the aggregate amount of all charges under this clause (h) shall not
exceed $500,000,000 since August 4, 2017, (i) any income or expense associated
with business combinations following the adoption of FASB Statement No. 141(R),
“Business Combinations - a replacement of FASB Statement No. 141”, which would
have been treated as a cost of the acquisition (e.g., as goodwill) under FASB
Statement No. 141, “Business Combinations” including income or expense relating
to contingent consideration, (j) any Non-Cash Charges, including those
attributable to litigation, intangible asset impairment, intellectual property
research and development charges, and (k) any cash payment of Accrued Legal
Liabilities, provided that, solely for the purposes of this definition, since
August 4, 2017 the aggregate amount of Accrued Legal Liabilities added back to
Consolidated EBITDA pursuant to this clause (k) shall not exceed $1,624,000,000;
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (a) interest income (except to the extent
deducted in determining Consolidated Interest Expense), and (b) any
extraordinary, unusual or nonrecurring income or gains (to the extent any of the
foregoing are non-cash items) (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business,
inventory step-up charges, fair value adjustments, and unrealized investment
impairments). “Non-Cash Charges”: (a) losses on asset sales, disposals or
abandonments, (b) any impairment charge or asset write-off related to intangible
assets, long-lived assets, and investments in debt and equity securities
pursuant to GAAP, (c) all losses from investments recorded using the equity
method, (d) stock-based awards compensation expense, and (e) other non-cash
charges (provided that if any non-cash charges referred to in this clause (e)
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period). “Consolidated Interest Expense”: of
any Person for any period, total interest expense of such Person and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries determined in accordance with GAAP (including,
all net costs that are allocable to such period in accordance with GAAP). - 8 -
Active.28128860.17

GRAPHIC [g405701koi013.gif]

 



“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period. “Consolidated Net Income”: of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP plus cash
receipts received in connection with litigation related Non-Cash Charges and
minus cash payments made in connection with such litigation related Non-Cash
Charges. “Consolidated Tangible Assets”: at any date, Consolidated Total Assets
minus (without duplication) the net book value of all assets which would be
treated as intangible assets, as determined on a consolidated basis in
accordance with GAAP. “Consolidated Total Assets”: at any date, the net book
value of all assets of the Borrower and its Subsidiaries as determined on a
consolidated basis in accordance with GAAP. “Consolidated Total Debt”: at any
date, an amount equal to the aggregate principal amount of all Indebtedness
(excluding, for the avoidance of doubt, any operating leases) of the Borrower
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP as in effect on the date of this Agreement and with
subsection 1.2(e). “Continuing Directors”: as defined in subsection 8(i).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound. “Court”:
the Companies Court in the Chancery Division of the High Court of Justice of
England and Wales. “Court Meeting”: the meeting or meetings of Scheme
Shareholders (or any adjournment thereof) to be convened at the direction of the
Court for purposes of considering and, if thought fit, approving the Scheme.
“Court Order”: the order(s) of the Court sanctioning the Scheme. “Debtor Relief
Laws”: the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default”: any of the events
specified in Section 8, whether or not any requirement for the giving of notice,
the lapse of time, or both, or any other condition, has been satisfied.
“Defaulting Lender”: subject to subsection 2.6(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans, within
two Business Days of the date required to be - 9 - Active.28128860.17

GRAPHIC [g405701koi014.gif]

 



funded by it hereunder (other than as a result of a good faith dispute with
respect to amount), (b) has notified the Borrower, the Administrative Agent or
any Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its funding obligations (and is
financially able to meet such obligations), provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it and the Borrower, or (d) has (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority as
long as such ownership or acquisition interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.
“Disposition” or “Dispose”: the sale, transfer, license, lease or other
disposition, whether effected pursuant to a Division or otherwise (including any
sale and leaseback transaction), of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
“Dividing Person”: as defined in the definition of “Division”. “Division”: the
division of assets, liabilities and/or obligations of a Person (the “Dividing
Person”) among two or more Persons (whether pursuant to a “plan of division” or
similar arrangement), which may or may not include the Dividing Person and
pursuant to which the Dividing Person may or may not survive. “Dollars” and “$”:
dollars in lawful currency of the United States of America. “Dollar Equivalent”:
at the time of determination thereof, (a) if such amount is expressed in
Dollars, such amount and (b) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent based on the rate published or quoted by Bloomberg.
“Duration Fee”: as defined in subsection 2.3(a). “EEA Financial Institution”:
(a) any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution - 10 - Active.28128860.17

GRAPHIC [g405701koi015.gif]

 



described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country”: any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date”: the first date on which the conditions
set forth in subsection 5.1 have been satisfied (or waived in accordance with
subsection 11.1). “Environmental Laws”: any and all applicable foreign, Federal,
state, local or municipal laws, rules, regulations, statutes, ordinances, codes,
decrees or other enforceable requirements or orders of any Governmental
Authority or other Requirements of Law regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect. “ERISA”: the
Employee Retirement Income Security Act of 1974, as amended from time to time.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time. “Eurocurrency Rate”: (a) for any Interest Period with respect to a
Eurodollar Loan, a rate per annum determined in accordance with the following
formula: Eurocurrency Base Rate 1.00 - Eurocurrency Reserve Requirements where,
“Eurocurrency Base Rate” means (i) with respect to each day during each Interest
Period pertaining to a Eurodollar Loan denominated in Dollars, the rate per
annum determined by the Administrative Agent to be the rate administered by the
ICE Benchmark Administration (or any successor thereto) as the offered rate for
deposits in Dollars with a term comparable to such Interest Period appearing on
the Reuters Screen LIBOR01 Page at approximately 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period; provided that if
any Interest Period is an Impacted Interest Period, then the Eurocurrency Base
Rate shall be the Interpolated Rate for such Interest Period and (ii) with
respect to each day during each Interest Period pertaining to a Eurodollar Loan
denominated in Pounds Sterling, the rate per annum determined by the
Administrative Agent to be the offered rate for deposits in the applicable
currency with a term comparable to such Interest Period appearing on the Reuters
Screen - 11 - Active.28128860.17

GRAPHIC [g405701koi016.gif]

 



LIBOR01 Page at approximately 11:00 A.M., London time, on the first day of such
Interest Period; and (b) for any interest calculation with respect to an ABR
Loan, a rate per annum determined in accordance with the following formula:
Eurocurrency Base Rate 1.00 - Eurocurrency Reserve Requirements where,
“Eurocurrency Base Rate” means for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to the rate appearing on the
Reuters Screen LIBOR01 Page, at approximately 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day. The
Eurocurrency Rate shall not be less than zero. “Eurocurrency Reserve
Requirements”: for any day as applied to a Loan, the aggregate (without
duplication) of the rates (expressed as a decimal) of reserve requirements in
effect on such day (including, without limitation, basic, supplemental, marginal
and emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of such Board) maintained by a member
bank of such System. “Eurodollar Loans”: Loans, the rate of interest applicable
to which is based upon clause (a) of the definition of “Eurocurrency Rate”.
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied. “Excluded Taxes”: as defined in subsection
3.10(a). “FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements with respect thereto, any law, regulations, or
other official guidance enacted in any other jurisdictions relating to such
intergovernmental agreement, and any agreement entered into pursuant to Section
1471(b)(1) of the Code. “Federal Funds Effective Rate”: for any day, the rate
calculated by the NYFRB based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the NYFRB shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate;
provided, that if the - 12 - Active.28128860.17

GRAPHIC [g405701koi017.gif]

 



Federal Funds Effective Rate for any day is less than zero, the Federal Funds
Effective Rate for such day will be deemed to be zero. “Fee and Syndication
Letter”: that certain Fee and Syndication Letter, dated as of the date hereof,
by and between the Borrower and Barclays. “Financing Lease”: any lease of
property, real or personal, the obligations of the lessee in respect of which
are required in accordance with GAAP to be capitalized on a balance sheet of the
lessee. “GAAP”: generally accepted accounting principles in the United States of
America consistent with those utilized in preparing the audited financial
statements referred to in subsection 6.1. “General Meeting”: the general meeting
of the holders of Target Shares (or any adjournment thereof) to be convened in
connection with the implementation of a Scheme. “Governmental Authority”: any
nation or government, any state or other political subdivision thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government. “Guarantee Obligation”: as to any
Person (the “guaranteeing person”), any obligation of (a) the guaranteeing
person or (b) another Person (including, without limitation, any bank under any
letter of credit) to induce the creation of which the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other unrelated third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. - 13 - Active.28128860.17

GRAPHIC [g405701koi018.gif]

 



“Hedge Agreements”: all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement.” “Impacted Interest Period”: any Interest Period for which the
applicable rate or screen used to determine the applicable rate (the “Applicable
Screen Rate”) shall not be available at the applicable time for such Interest
Period. “Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
subsection 8(f) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall, for the avoidance of doubt,
exclude any operating leases (as defined in GAAP as in effect on the date of
this Agreement) and the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. “indemnified liabilities”: as defined in
subsection 11.5. “indemnified party”: as defined in subsection 11.5.
“Information”: as defined in subsection 11.14. “Insolvency”: with respect to any
Multiemployer Plan, the condition that such Multiemployer Plan is insolvent
within the meaning of Section 4245 of ERISA. - 14 - Active.28128860.17

GRAPHIC [g405701koi019.gif]

 



“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period. “Interest Period”: with respect to any Eurodollar Loan: (i)
initially, the period commencing on the Borrowing Date or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one, two, three
or six (or, if available to all Lenders, twelve) months thereafter (or any
shorter period as all relevant Lenders agree), as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (ii) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six (or, if available to all Lenders, twelve) months
thereafter (or any shorter period as all relevant Lenders agree), as selected by
the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following: (1) if any Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
(2) any Interest Period in respect of any Loans of any Class made by any Lender
that would otherwise extend beyond the Termination Date applicable to such Loan
of such Class shall end on such Termination Date; and (3) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Applicable Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Applicable Screen Rate for the
longest period for which the Applicable Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the Applicable Screen Rate
for the shortest period (for which that Applicable Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time. The
Interpolated Rate shall not be less than zero. - 15 - Active.28128860.17

GRAPHIC [g405701koi020.gif]

 



“Judgment Currency”: as defined in subsection 11.16(b). “Lead Arranger”:
Barclays. “Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person
that is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (c) with respect
to any Lender which is a fund that invests in commercial loans and similar
extensions of credit, any other fund that invests in commercial loans and
similar extensions of credit and is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such Lender or investment advisor.
“Lenders”: as defined in the preamble hereto together with any affiliate of any
such Person through which such Person elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower; provided
that, for all purposes of voting or consenting with respect to (a) any
amendment, supplementation or modification of any Loan Document, (b) any waiver
of any requirements of any Loan Document or any Default or Event of Default and
its consequences, or (c) any other matter as to which a Lender may vote or
consent pursuant to subsection 11.1 of this Agreement, the Lender making such
election shall be deemed the “Person” rather than such affiliate, which shall
not be entitled to vote or consent. “Lien”: any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing but excluding for all purposes hereunder any letter of
credit). “Loan”: any Tranche 1 Loan or Tranche 2 Loan. “Loan Documents”: this
Agreement, any Notes and the Fee and Syndication Letter. “London Banking Day”:
any day on which dealings in Pounds Sterling or Dollar deposits are conducted by
and between banks in the London interbank eurodollar market. “Long Stop Date”:
August 20, 2019. “Majority Lenders”: Lenders whose Aggregate Exposure Percentage
in the aggregate is more than 50%. “Aggregate Exposure Percentage”: as at any
date of determination with respect to any Lender (a) at any time prior to the
termination of the Commitments, the aggregate Commitments of such Lender divided
by the aggregate Commitments of all Lenders and (b) at any time after the
termination of the Commitments, the aggregate outstanding principal amount of
the Loans of such Lender divided by the aggregate outstanding principal amount
of Loans of all Lenders; provided that the Commitment of, and the aggregate
outstanding principal amount of Loans held or deemed to be held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders. - 16 - Active.28128860.17

GRAPHIC [g405701koi021.gif]

 



“Mandatory Cancellation Event”: the occurrence of any of the following
conditions or events: (a) where the Target Acquisition proceeds by way of a
Scheme: (1) a Court Meeting is held (and not adjourned or otherwise postponed)
to approve a Scheme at which a vote is held to approve the Scheme, but the
Scheme is not so approved by the requisite majority of Scheme Shareholders at
such Court Meeting; (2) a General Meeting is held (and not adjourned or
otherwise postponed) to pass the Scheme Resolutions at which a vote is held on
the Scheme Resolutions, but the Scheme Resolutions are not passed by the
shareholders of the Target at such General Meeting; (3) applications for the
issuance of the Court Order are made to the Court (and not adjourned or
otherwise postponed), but the Court (in its final judgment) refuses to grant the
Court Order; (4) the Scheme lapses or is withdrawn with the consent of the Panel
or by order of the Court; (5) a Court Order is issued but not filed with the
Registrar within five Business Days of (x) its issuance or (y) if first required
by UK Taxing Authority and the Registrar, its stamping; (6) the date on which is
fifteen days after the Scheme Effective Date (or, if later, the date immediately
following any extension of the period for settlement of consideration provided
by the Panel); or (7) the Long Stop Date, unless, in respect of clauses (1)
through (6) (inclusive) above, for the purposes of switching from a Scheme to a
Takeover Offer, within five Business Days (or such longer period as stipulated
by the Panel) of such event the Borrower has notified the Administrative Agent
it intends to issue, and then within ten Business Days after delivery of such
notice does issue, an Offer Press Announcement (in which case no Mandatory
Cancellation Event shall have occurred), and provided that the postponement or
adjournment of any Court Meeting, General Meeting or application referred to in
this paragraph (a) shall not constitute a Mandatory Cancellation Event if such
Court Meeting, General Meeting or application is capable of being re-convened,
re-submitted or granted on a future date; or (b) where the Target Acquisition
proceeds by way of a Takeover Offer: (1) such Takeover Offer lapses, terminates
or is withdrawn with the consent of the Panel unless, for the purposes of
switching from a Takeover Offer to a Scheme, within ten Business Days (or such
longer period as is - 17 - Active.28128860.17

GRAPHIC [g405701koi022.gif]

 



stipulated by the Panel) of such event the Borrower has notified the
Administrative Agent it intends to issue, and then within ten Business Days
after delivery of such notice does issue, a Press Release (in which case no
Mandatory Cancellation Event shall have occurred); (2) the date upon which all
payments made or to be made for Certain Funds Purposes have been paid in full in
cleared funds; (3) the date falling ninety-five days after the date on which the
Takeover Offer Document is issued unless compulsory squeeze-out procedures for
the acquisition of minority shareholdings in the Target under section 979 of the
Companies Act have commenced before such date; or (4) the Long Stop Date.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder. “Material
Subsidiary” means, as of the Effective Date and thereafter at any date of
determination, each Subsidiary of the Borrower whose total assets as of the last
day of any fiscal quarter most recently ended on or prior to such date of
determination were equal to or greater than 5% of the Consolidated Total Assets
at such date, in each case determined in accordance with GAAP. “Materially
Adverse Amendment”: a modification, amendment or waiver to or of the terms or
conditions of the Scheme or the Takeover Offer (as the case may be) compared to
the terms and conditions that are included in the draft of the Press Release or
the Offer Press Announcement (as the case may be) delivered pursuant to
subsection 5.1(h) that is materially adverse to the interests of the Lenders
(taken as a whole), it being acknowledged that neither (a) a waiver of a
pre-condition which then becomes a condition to be satisfied in connection with
the Target Acquisition nor (b) any modification, amendment or waiver required by
the City Code, the Panel, any other competent regulatory body or by a court of
competent jurisdiction would, in either case, be materially adverse to the
interests of the Lenders. “Materials of Environmental Concern”: any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances, materials or wastes, defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation. “Maximum Leverage
Ratio”: 3.75 to 1.00; provided that (i) for the two consecutive fiscal quarters
ended immediately following the consummation of any Qualified Acquisition
(including the fiscal quarter in which such Qualified Acquisition occurs), the
Maximum Leverage Ratio shall be 4.75 to 1.00, (ii) for the fiscal quarter ended
immediately after such two fiscal quarters referred to in clause (i), the
Maximum Leverage Ratio shall be 4.50 to 1.00, (iii) for the fiscal quarter ended
immediately after the fiscal quarter referred to in clause (ii), the Maximum -
18 - Active.28128860.17

GRAPHIC [g405701koi023.gif]

 



Leverage Ratio shall be 4.25 to 1.00, (iv) for the fiscal quarter ended
immediately after the fiscal quarter referred to in clause (iii), the Maximum
Leverage Ratio shall be 4.00 to 1.00 (and, for the avoidance of doubt, for each
fiscal quarter ended after the fiscal quarter referred to in clause (iv), the
Maximum Leverage Ratio shall be 3.75 to 1.00). “Minimum Acceptance Condition”:
an Acceptance Condition which shall not be capable of being satisfied unless
acceptances have been received that would, when aggregated with all Target
Shares (excluding shares held in treasury) directly or indirectly owned by the
Borrower or any Acquisition Co (if any), result in the Borrower (directly or
indirectly) holding shares representing, in any case, more than 50 % of all
Target Shares on a fully diluted basis (excluding any shares held in treasury)
as at the date on which the Takeover Offer is declared unconditional as to
acceptances. “Moody’s”: Moody’s Investors Service, Inc. or any successor
thereto. “Multiemployer Plan”: a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA. “Net Proceeds”: (a) with respect to the
borrowing, incurrence, issuance, offering or placement of Indebtedness or equity
interests, the excess, if any, of (i) the aggregate amount of all cash received
by the Borrower or any Subsidiary in connection with such transaction over (ii)
the fees, underwriting discounts, commissions and other expenses incurred by the
Borrower or any of its Subsidiaries in connection therewith, and (b) with
respect to any Asset Sale, the cash proceeds received from such Asset Sale
(including any cash received by way of deferred payment pursuant to a note
receivable or otherwise, but only as and when so received) net of the direct
costs of such Asset Sale, including (A) payments made to retire any Indebtedness
or other obligations that is secured by such asset or that is required to be
repaid in connection with the sale thereof (other than the Loans), (B) the fees
and expenses incurred by the Borrower or any of its Subsidiaries in connection
therewith, (C) taxes paid or reasonably estimated to be payable by the Borrower
or any of its Subsidiaries in connection with such transaction, (D) the amount
of reserves reasonably established by the Borrower or any of its Subsidiaries in
good faith in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (C) above) (x)
related to any of the applicable assets and (y) retained by the Borrower or any
of its Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; provided that if the amount of such reserves exceeds the amounts
charged against such reserves, then such excess, upon the determination thereof,
shall then constitute Net Proceeds, and (E) any payments made on a ratable basis
(or less than ratable basis) to holders of non-controlling interests in
non-wholly-owned Subsidiaries as a result of such Asset Sale. “Non-Cash
Charges”: as defined in the definition of “Consolidated EBITDA.” “Non-Consenting
Lender”: any Lender that does not approve any consent, waiver or amendment that
(i) requires the approval of all affected Lenders in accordance with the terms
of Section 11.1 and (ii) has been approved by the Majority Lenders. - 19 -
Active.28128860.17

GRAPHIC [g405701koi024.gif]

 



“Non-Excluded Taxes”: as defined in subsection 3.10(a). “Non-U.S. Lender”: a
Lender that is not a U.S. Person. “Notes”: as defined in subsection 3.13(d).
“NYFRB”: the Federal Reserve Bank of New York. “Obligations”: collectively, the
unpaid principal of and interest on the Loans and all other obligations and
liabilities of the Borrower under this Agreement and other Loan Documents to
which it is a party (including, without limitation, interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the Notes, the other Loan Documents,
Hedge Agreements entered into with Lenders or any other document made, delivered
or given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower pursuant to the terms of this Agreement or any other Loan
Document). “Offer Documents”: the Takeover Offer Document and the Offer Press
Announcement. “Offer Press Announcement”: a press announcement released by or on
behalf of the Borrower or any Acquisition Co (if any) announcing that the Target
Acquisition is to be effected by a Takeover Offer and setting out the terms and
conditions of the Takeover Offer. “Original Offer”: as defined in subsection
6.8(i). “Original Offer Press Announcement”: as defined in subsection 6.8(a).
“Original Press Release”: as defined in subsection 6.8(a). “Panel”: the Panel on
Takeovers and Mergers. “Participant”: as defined in subsection 11.6(b).
“Participant Register”: as defined in subsection 11.6(b). “Patriot Act”: as
defined in subsection 11.18. “PBGC”: the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA. - 20 -
Active.28128860.17

GRAPHIC [g405701koi025.gif]

 



“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature. “Plan”: at a particular time, any
employee benefit plan which is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA. “Plan Asset Regulations”: 29 C.F.R.
§2510.3-101, et. Seq., as modified by Section 3(42) of ERISA. “Platform”: as
defined in subsection 6.2(c). “Pounds Sterling”: the lawful currency of the
United Kingdom of Great Britain and Northern Ireland. “Press Release”: a press
announcement released by or on behalf of the Borrower or any Acquisition Co (if
any) announcing that the Target Acquisition is to be effected by a Scheme and
setting out the terms and conditions of the Scheme. “Properties”: as defined in
subsection 4.11(a). “PTE”: a prohibited transaction class exemption issued by
the U.S. Department of Labor, as any such exemption may be amended from time to
time. “Public Lender”: as defined in subsection 6.2. “Qualified Acquisition”:
the Target Acquisition and any other transaction permitted under this Agreement
and consummated on or after the Closing Date, (a) by which the Borrower or any
of its Subsidiaries (i) acquires any going concern or business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division or business unit thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires at least a
majority (in number of votes) of the Capital Stock of a Person if the aggregate
amount of Indebtedness incurred by the Borrower and its Subsidiaries to finance
the purchase price and other consideration for such transaction, plus the amount
of Indebtedness assumed by the Borrower and its Subsidiaries in connection with
such transaction, is at least $1,000,000,000 and (b) for which the Borrower
notifies the Administrative Agent in writing prior to or promptly upon
consummation of such transaction that such transaction shall be a “Qualified
Acquisition” for purposes of this Agreement. “Qualifying Committed Financing”:
any committed but unfunded securities or term loan facility (including any
amendment to an existing facility, any Securities and any Term Loan Facility)
for the stated purpose of financing the Transactions which has conditions to
availability of funds thereunder that are no more restrictive to the borrower
thereunder than the conditions precedent set forth in subsection 5.2 and
subsection 5.3 hereto and which is otherwise available on a “certain funds”
basis that is no less favorable to the Borrower thereunder as the relevant terms
of this Agreement. - 21 - Active.28128860.17

GRAPHIC [g405701koi026.gif]

 



“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time. “Rating Agencies”:
collectively, Moody’s and S&P. “Rating Category”: each of Rating I, Rating II,
Rating III, Rating IV and Rating V. “Rating I, Rating II, Rating III, Rating IV
and Rating V”: the respective Ratings set forth below: Rating Category Moody’s
S&P Rating I greater than or equal to A3 greater than or equal to Baa1 greater
than or equal to Baa2 greater than or equal to Baa3 lower than or equal to Ba1
greater than or equal to A-greater than or equal to BBB+ greater than or equal
to BBB greater than or equal to BBB-lower than or equal to BB+ Rating II Rating
III Rating IV Rating V If different Ratings Categories are applicable, the
higher Ratings Category shall apply unless one of the two Ratings is two or more
levels lower than the other, in which case the Ratings Category shall be the
level immediately below that of the higher of the two Ratings. “Receivables”:
any accounts receivable of any Person, including, without limitation, any
thereof constituting or evidenced by chattel paper, instruments or general
intangibles (as defined in the Uniform Commercial Code of the State of New
York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto. “Receivables Transaction”: any transactions or
series of related transactions providing for the financing of Receivables of the
Borrower or any of its Subsidiaries. “Register”: as defined in subsection
11.6(d). “Reinvestment Period”: with respect to any Net Proceeds received in
connection with any Asset Sale, the period of 12 months following the receipt of
such Net Proceeds. “Related Parties”: with respect to any Person, such Person’s
Affiliates and partners, officers, employees, agents and advisors of such Person
and such Person’s Affiliates. “Reportable Event”: any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty day
notice period is waived under regulations issued under PBGC Reg. § 4043 or which
notice is otherwise waived by PBGC. - 22 - Active.28128860.17

GRAPHIC [g405701koi027.gif]

 



“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. “Responsible Officer”: the chief executive officer or the president of
the Borrower or, with respect to financial matters, the chief financial officer
of the Borrower. “Revolving Credit Agreement”: that certain Credit Agreement,
dated as of August 4, 2017 (as amended, supplemented or otherwise modified from
time to time), among the Borrower, the banks and financial institutions from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent thereunder. “S&P”: Standard & Poor’s Ratings Services or any successor
thereto. “Sanctioned Country”: a country or territory which is the subject or
target of any Sanctions (as of the Effective Date, the Crimea region of Ukraine,
Cuba, Iran, North Korea and Syria). “Sanctioned Person”: (a) any Person listed
in any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union or
the United Kingdom, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person 50 percent or more owned or controlled by
any such Person. “Sanctions”: economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or the United Kingdom. “Scheme”: a
scheme of arrangement under Part 26 of the Companies Act 2006 between the Target
and the Scheme Shareholders, pursuant to which the Borrower or any Acquisition
Co (if any) will become the holder of all of the Scheme Shares in accordance
with the Scheme Documents, subject to such changes and amendments to the extent
not prohibited by the Loan Documents. “Scheme Circular”: the document issued by
or on behalf of the Target to shareholders of the Target setting out the terms
and conditions of, and an explanatory statement in relation to, the Scheme,
stating the recommendation for the Target Acquisition and the Scheme to the
shareholders of the Target by the independent directors of the Target and
setting out the notices of the Court Meeting and the General Meeting, as such
document maybe amended from time to time to the extent such amendment is not
prohibited by the Loan Documents. “Scheme Documents”: collectively, (a) the
Scheme Circular, (b) the Press Release, (c) the Scheme Resolutions and (d) any
other document issued by or on behalf of the Target to its shareholders in
respect of the Scheme and any other document designated as a “Scheme Document”
hereunder by the Administrative Agent and the Borrower. - 23 -
Active.28128860.17

GRAPHIC [g405701koi028.gif]

 



“Scheme Effective Date” the date on which the Court Order sanctioning the Scheme
is duly delivered on behalf of the Target to the Registrar of Companies. “Scheme
Resolutions”: the resolutions of the shareholders of the Target which are
required to implement the Scheme and which are referred to, and substantially in
the form set out in, the Scheme Circular and which are to be proposed at the
General Meeting. “Scheme Shareholders”: at any time, the registered holders of
Scheme Shares at such time. “Scheme Shares”: the Target Shares which are subject
to the Scheme in accordance with the terms of the Scheme. “Securities”: notes
issued pursuant to an offering under Rule 144A and/or Regulation S under the
Securities Act of 1933, or other private placement, in each case, with or
without registration rights (or a registered public debt offering), representing
all or portion of the permanent financing for the Target Acquisition.
“Segregated Account”: any segregated account of Acquisition Co maintained by
Barclays Bank PLC. “Single Employer Plan”: any Plan that is covered by Title IV
of ERISA, but that is not a Multiemployer Plan. “Squeeze-Out Level Acceptances”:
such level of acceptances under the Takeover Offer that entitle the Borrower (or
any Acquisition Co (if any)) to implement the compulsory squeeze-out procedures
for the acquisition of minority shareholdings under Section 979 of the Companies
Act 2006. “Squeeze-Out Payments”: payment (directly or indirectly) of the cash
consideration payable to the holders of Target Shares pursuant to the operation
by the Borrower or any Acquisition Co (if any) of the procedures contained in in
Sections 979 to 981 of the Companies Act 2006. “Sterling Equivalent”: at the
time of determination thereof, (a) if such amount is expressed in Pounds
Sterling, such amount and (b) if such amount is denominated in any other
currency, the equivalent of such amount in Pounds Sterling as determined by the
Administrative Agent based on the rate published or quoted by Bloomberg. For
purposes of subsection 3.1(b), the “Sterling Equivalent” of any amount
denominated in a currency other than Pounds Sterling shall be calculated
pursuant to the exchange rate set forth in the applicable Hedge Agreement
entered in connection with the relevant transaction or any other exchange rate
agreed by the Administrative Agent. “Subsidiary”: as to any Person, a
corporation, limited liability company, partnership or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which - 24 - Active.28128860.17

GRAPHIC [g405701koi029.gif]

 



is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. “Takeover Offer”: any offer
(within the meaning of Section 974 of the Companies Act 2006) by the Borrower or
any Acquisition Co (if any) in accordance with the City Code to acquire all of
the Target Shares not already held by it at the date of such offer (within the
meaning of Section 975 of the Companies Act 2006), substantially on the terms
and conditions set out in an Offer Press Announcement (as such offer may be
amended in any way which is not prohibited by the terms of the Loan Documents).
“Takeover Offer Document”: the document issued by or on behalf of the Borrower
or any Acquisition Co (if any) and dispatched to shareholders of the Target in
respect of a Takeover Offer containing the terms and conditions of the Takeover
Offer and reflecting the Offer Press Announcement in all material respects, as
such document may be amended from time to time to the extent such amendment is
not prohibited by the Loan Documents. “Target”: BTG plc, a public limited
company incorporated under the laws of England and Wales. “Target Acquisition”:
the acquisition by the Borrower or any Acquisition Co (if any) of the Target
Shares which are subject to the Scheme or Takeover Offer (as the case may be)
pursuant to the Offer Documents or the Scheme Documents, as applicable, which
acquisition will be effected pursuant to a Scheme of a Takeover Offer. “Target
Group”: the Target and its subsidiaries. “Target Shares”: all of the issued and
to be issued ordinary share capital of the Target at the date of the Takeover
Offer. “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments or other charges in the nature of a tax
imposed by any Governmental Authority, including any interest additions or
penalties applicable thereto. “Termination Date”: (a) in the case of Tranche 1
Commitments, the date that is 364 days after the first Borrowing Date or, if the
date that is 364 calendar days following the first Borrowing Date is not a
Business Day, the Business Day immediately preceding the date that is 364
calendar days following the first Borrowing Date or (b) in the case of Tranche 2
Commitments, the date that is 90 days after the first Borrowing Date or, if the
date that is 90 calendar days following the first Borrowing Date is not a
Business Day, the Business Day immediately preceding the date that is 90
calendar days following the first Borrowing Date. “Term Loan Facility”: a term
loan facility, representing all or a portion of the permanent financing for the
Target Acquisition. “Ticking Fee Commencement Date”: the date that is sixty days
following the Effective Date. - 25 - Active.28128860.17

GRAPHIC [g405701koi030.gif]

 



“Ticking Fee Rate”: for each day, the rate per annum based on the Ratings in
effect on such day, as set forth below: Ticking Fee Rate Rating Rating I Rating
II Rating III Rating IV Rating V 0.080% 0.090% 0.110% 0.150% 0.225% “Ticking
Fees”: collectively, the Tranche 1 Ticking Fee and the Tranche 2 Ticking Fee.
“Tranche”: the collective reference to Eurodollar Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day). “Tranche 1 Commitment”: as to any Lender, the obligation of
such Lender to make Loans to the Borrower hereunder during the Commitment Period
in an aggregate principal amount not to exceed the amount set forth opposite
such Lender’s name on Schedule I under the heading “Tranche 1 Commitment,” as
such amount may be reduced or increased from time to time in accordance with the
provisions of this Agreement. “Tranche 1 Loans”: a loan made by a Lender
pursuant to its Tranche 1 Commitment to the Borrower as part of a Borrowing.
“Tranche 1 Ticking Fee”: as defined in subsection 2.3(b). “Tranche 2
Commitment”: as to any Lender, the obligation of such Lender to make Loans to
the Borrower hereunder during the Commitment Period in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule I under the heading “Tranche 2 Commitment,” as such amount may be
reduced or increased from time to time in accordance with the provisions of this
Agreement. “Tranche 2 Loans”: a loan made by a Lender pursuant to its Tranche 2
Commitment to the Borrower as part of a Borrowing. “Tranche 2 Ticking Fee”: as
defined in subsection 2.3(c). “Transaction Costs”: all fees, costs and expenses
incurred or payable by the Borrower or any of its Subsidiaries in connection
with the Transactions. “Transactions”: the (i) execution and delivery of this
Agreement and the other Loan Documents, (ii) the borrowing of Loans and the use
of the proceeds thereof, (iii) the consummation of the Target Acquisition and
(iv) the payment of Transaction Costs. “Transferee”: as defined in subsection
11.6(f). - 26 - Active.28128860.17

GRAPHIC [g405701koi031.gif]

 



“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan. “United
States”: the United States of America (including the states, commonwealths and
territories thereof and the District of Columbia). “U.S. Person”: a “United
States person” within the meaning of Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate”: as defined in subsection 3.10(c)(C). “Write-Down and
Conversion Powers”: with respect to any EEA Resolution Authority, the write-down
and conversion powers of such EEA Resolution Authority from time to time under
the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule. 1.2.
Other Definitional Provisions. (a) Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any Notes
or any certificate or other document made or delivered pursuant hereto. (b) As
used herein and in any Notes, and any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP. (c) The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified. (d) The meanings given to terms defined herein shall
be equally applicable to both the singular and plural forms of such terms. (e)
Computations of amounts and ratios referred to herein shall be made without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation of Accounting Standards Update 2016-02, Leases (Topic
842) issued February 2016, as amended from time to time. SECTION 2 AMOUNT AND
TERMS OF COMMITMENTS 2.1. Commitments. Subject to the terms and conditions
hereof, each Lender severally agrees: (a) to make Tranche 1 Loans in Pounds
Sterling or Dollars to the Borrower from time to time on any Business Day during
the Commitment Period, in each case in an aggregate - 27 - Active.28128860.17

GRAPHIC [g405701koi032.gif]

 



principal amount (including the Sterling Equivalent of any Tranche 1 Loans
denominated in Dollars) not to exceed such Lender’s Tranche 1 Commitment
immediately prior to the making of such Tranche 1 Loans; and (b) to make Tranche
2 Loans in Pounds Sterling or Dollars to the Borrower from time to time on any
Business Day during the Commitment Period, in each case in an aggregate
principal amount (including the Sterling Equivalent of any Tranche 2 Loans
denominated in Dollars) not to exceed such Lender’s Tranche 2 Commitment
immediately prior to the making of such Tranche 2 Loans; provided, that no
Tranche 2 Loans may be drawn unless, upon or after giving effect to the making
of such Tranche 2 Loans (together with any concurrent Tranche 1 Loans), there
are no undrawn Tranche 1 Commitments outstanding (except undrawn Tranche 1
Commitments in an aggregate amount not to exceed the aggregate cash price
payable in consideration for the Target Shares (including pursuant to the
exercise of options to purchase Target Shares) that remain outstanding to be
acquired by Borrower or any Acquisition Co as of, and after giving effect to,
the first Borrowing Date). Loans denominated in Pounds Sterling shall be
Eurodollar Loans. Loans denominated in Dollars may be (i) Eurodollar Loans, (ii)
ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with subsections 2.2 and 3.2.
Amounts borrowed under this subsection 2.1 and repaid or prepaid may not be
reborrowed. 2.2. Procedure for Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to (x) with respect to
Eurodollar Loans, 12:00 P.M., New York City time on the date that is three
Business Days prior to the Borrowing Date, or (y) with respect to ABR Loans,
12:00 P.M., New York City time on the date that is one Business Day prior to the
Borrowing Date, in each case specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof, (iv) the Class of Loans comprising
such Borrowing and (v) if the borrowing is to be entirely or partly of
Eurodollar Loans, the amount of such Type of Loan and the length of the initial
Interest Period therefor. The borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (y)(1) in the case of Eurodollar Loans
denominated in Dollars, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or (2) in the case of Eurodollar Loans denominated in Pounds Sterling,
£5,000,000 or a whole multiple of £1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Prior to (x) with respect to Eurodollar Loans, 10:00
A.M., New York City time, or (y) with respect to ABR Loans, 2:00 P.M., New York
City time, on the Borrowing Date requested by the Borrower, each Lender will
make an amount equal to its Commitment Percentage of the principal amount of the
Loans requested to be made on such Borrowing Date available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in writing by the Administrative Agent to the
Lenders in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent. - 28 - Active.28128860.17

GRAPHIC [g405701koi033.gif]

 



2.3. Fees. (a) Duration Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender based on the amount of its outstanding
Tranche 1 Commitments, a non-refundable duration fee (the “Duration Fee”) on
each date set forth below in an amount equal to the product of (i) the
percentage set forth below opposite such date and (ii) the aggregate outstanding
principal amount of Tranche 1 Loans or undrawn Tranche 1 Commitments held by
such Lender on such date: (b) Tranche 1 Ticking Fee. The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a ticking fee for the
period from and including the Ticking Fee Commencement Date to the date on which
such Tranche 1 Commitments terminate in full, computed at the Ticking Fee Rate
on the average daily amount of the Tranche 1 Commitment of such Lender, subject
to adjustment as provided in subsection 2.6 and payable quarterly in arrears on
the last day of each March, June, September and December and on the date on
which the Tranche 1 Commitments terminate in full (c) Tranche 2 Ticking Fee. The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a ticking fee for the period from and including the Ticking Fee
Commencement Date to the date on which such Tranche 2 Commitments terminate in
full, computed at the Ticking Fee Rate on the average daily amount of the
Tranche 2 Commitment of such Lender, subject to adjustment as provided in
subsection 2.6 and payable quarterly in arrears on the last day of each March,
June, September and December and on the date on which the Tranche 2 Commitments
terminate in full. (d) Fee and Syndication Letter. The Borrower agrees to pay
the fees in the amounts and on the dates set forth in the Fee and Syndication
Letter. (e) General. All fees payable under this subsection 2.3 shall be paid on
the dates due, in Pounds Sterling (except as otherwise expressly provided in the
Fee and Syndication Letter) and in immediately available funds. 2.4. Termination
or Reduction of Commitments. The Borrower shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent, to terminate any
Class of Commitments or, from time to time, to reduce the amount of any Class of
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the applicable Class
of Loans made on the effective date thereof, either (a) the aggregate Tranche 1
Commitments or Tranche 2 Commitments, as applicable, would not be greater than
or equal to zero or (b) the Tranche 1 Commitments or - 29 - Active.28128860.17
Duration Fees 90 days after the Closing Date 180 days after the Closing Date 270
days after the Closing Date 0.500% 0.750% 1.000%

GRAPHIC [g405701koi034.gif]

 



Tranche 2 Commitments, as applicable, of any Lender would not be greater than or
equal to zero; provided further that such notice delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any such reduction shall be in an amount equal to
£5,000,000 or a whole number multiple thereof and shall reduce permanently the
Tranche 1 Commitments or Tranche 2 Commitments, as applicable, then in effect.
The Administrative Agent shall give each Lender prompt notice of any notice
received from the Borrower pursuant to this subsection 2.4. Unless previously
terminated, the unused Commitments (if any) shall terminate in full at 11:59
p.m. (London Time) on the earlier of (i) the last day of the Commitment Period
and (ii) the date on which all of the Certain Funds Purposes have been achieved
without the making of any Loans. Any termination or reduction of the Commitments
shall be permanent. 2.5. Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan of such Lender on the Termination Date
(or such earlier date on which the Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 3.4. 2.6. Defaulting Lenders. (a) Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law: (i) That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in subsection 11.1. (ii) Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 10 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
subsection 11.7), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under - 30 - Active.28128860.17

GRAPHIC [g405701koi035.gif]

 



this Agreement; fifth, so long as no Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which that Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents to the foregoing. (iii) Ticking Fees and Duration Fees shall cease to
accrue on the unfunded portion of the Commitment and/or the outstanding Loans,
as applicable, of such Defaulting Lender. (b) If the Borrower and the
Administrative Agent agree in writing that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. (c) If any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Defaulting Lender and the Administrative Agent,
require such Defaulting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, subsection 11.6), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in subsection 11.6; (ii) such
Defaulting Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under subsection 3.11) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (iii) such assignment does not conflict with
applicable laws; and - 31 - Active.28128860.17

GRAPHIC [g405701koi036.gif]

 



(iv) such Defaulting Lender shall not be required to sign and deliver any
assignment form in order for such assignment to become effective. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. SECTION 3
CERTAIN PROVISIONS APPLICABLE TO THE LOANS 3.1. Optional and Mandatory
Reductions in Commitments and Prepayments of Loans. (a) The Borrower may at any
time and from time to time prepay the Loans, in whole or in part, without
premium or penalty (other than any amounts payable pursuant to subsection 3.11
if such prepayment is of Eurodollar Loans and is made on a day other than the
last day of the Interest Period with respect thereto), upon at least three
Business Days’ irrevocable notice to the Administrative Agent, substantially in
the form of Exhibit G; provided further that such notice delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein. Partial prepayments of Loans denominated
in Pounds Sterling shall be in an aggregate principal amount of at least
£1,000,000 or an integral multiple of £100,000 in excess thereof. Partial
prepayments of Loans denominated in Dollars shall be in an aggregate principal
amount of at least $1,000,000 or in an integral multiple of $100,000 in excess
thereof. (b) Following the Effective Date, unused outstanding Commitments shall
be reduced (on a Pounds Sterling for Pounds Sterling basis, with amounts
received in non-Pounds Sterling currencies to be converted to the Sterling
Equivalent for purposes of this calculation) and outstanding Loans shall be
prepaid (on a Pounds Sterling for Pounds Sterling basis for Loans denominated in
Sterling or Dollar for Dollar basis for Loans denominated in Dollars, with
amounts received in non-Pounds Sterling or non-Dollar currencies, as applicable,
to be converted to the Sterling Equivalent or Dollar Equivalent, as applicable,
for purposes of this calculation) on the date (in the case of a reduction in
Commitments) or within five Business Days (in the case of a prepayment of Loans)
of receipt of the Borrower or any of its Subsidiaries of any Net Proceeds
referred to in this paragraph (b) (or in the case of a Qualifying Committed
Financing, receipt by the Borrower or any of its Subsidiaries of commitments
thereof) by or with an amount equal to: (i) (x) 100% of the Net Proceeds
received (during the Certain Funds Period, into a Segregated Account) by the
Borrower or any of its Subsidiaries from the incurrence of Indebtedness (other
than (i) intercompany Indebtedness among the Borrower and/or its Subsidiaries,
(ii) purchase money indebtedness incurred in the ordinary course of business,
(iii) indebtedness with respect to Capital Lease Obligations - 32 -
Active.28128860.17

GRAPHIC [g405701koi037.gif]

 



incurred in the ordinary course of business, (iv) any utilization, amendment,
refinancing or renewal (including any increase of revolving commitments) under
the Revolving Credit Agreement to the extent the aggregate principal amount of
revolving commitments does not exceed $2,750,000,000, (v) any overdraft
facility, (vi) issuances of commercial paper, (vii) Indebtedness to refinance
the Borrower’s $600,000,000 2.850% Senior Notes due 2020 and $850,000,000 6.000%
Senior Notes due 2020, so long as at the time of such issuance of Indebtedness,
or simultaneously with such issuance, any outstanding Commitments are terminated
and any outstanding Loans are prepaid in accordance with the provisions of this
Section 3.1 and (viii) other Indebtedness in an aggregate principal amount not
to exceed $500,000,000) and (y) the aggregate amount of commitments received in
respect of any Qualifying Committed Financing (it being understood that
following the effectiveness of such Commitment reduction and solely to the
extent of the amount thereof, there shall be no duplicative prepayment of Loans
from subsequent proceeds (up to such amount) received from such Qualifying
Committed Financing pursuant to clause (b)(i)(x) of this subsection 3.1); (ii)
100% of Net Proceeds received (during the Certain Funds Period, into a
Segregated Account) from the issuance of any equity interests (including any
equity-linked securities, hybrid securities and debt securities which are
convertible into equity) by the Borrower or any of its Subsidiaries (other than
(A) issuances pursuant to employee stock plans or other benefit or employee
incentive arrangements, (B) issuances in connection with the purchase price
payable with respect to the Transactions and (C) issuances between or among the
Borrower and its Subsidiaries); (iii) 100% of the Net Proceeds received (during
the Certain Funds Period, into a Segregated Account) by the Borrower or any of
its Subsidiaries from Asset Sales (except for (A) Asset Sales between or among
the Borrower and its Subsidiaries, (B) Asset Sales, the Net Proceeds of which do
not exceed $25,000,000 individually or $250,000,000 in the aggregate and (C) to
the extent that, prior to the Closing Date, the Commitments have been reduced
pursuant to clause (c)(i) of this subsection 3.1 in an aggregate principal
amount of at least $1,000,000,000 as a result of commitments received by the
Borrower under the Term Loan Facility , Asset Sales of assets acquired pursuant
to the Target Acquisition, the Net Proceeds of which do not exceed
$1,000,000,000); provided, that if no Event of Default exists and the Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
promptly following receipt of any such Net Proceeds setting forth the Borrower’s
intention to use any portion of such Net Proceeds to acquire, maintain, develop,
construct, improve, upgrade, repair, replace or reinstate tangible assets useful
in the Business or to make a Qualified Acquisition within the Reinvestment
Period, such portion of such Net Proceeds shall not constitute Net Proceeds
except to the extent not, within the Reinvestment Period, so used; and (iv)
within ten Business Days of the first Business Day following the end of the
Certain Funds Period on which the Borrower would be permitted under applicable
law and the Target’s and/or its Subsidiaries’ constitutional documents to cause
(including pursuant to intercompany loans permitted following the taking of
applicable actions referred to in subsection 6.8(k)) the Target and/or its
Subsidiaries’ cash and Cash - 33 - Active.28128860.17

GRAPHIC [g405701koi038.gif]

 



Equivalents to be paid or distributed to the Borrower and used for the
prepayment of Loans (the amount of such cash and Cash Equivalents, the
“Available Target Amount”), an amount equal to 100% of the Available Target
Amount, whether or not the Borrower in fact causes the payment or distribution
of the Available Target Amount or satisfies such prepayment obligations using
such alternative funds. All mandatory prepayments and Commitment reductions (a)
in respect of clauses (i), (ii) and (iii) above shall be applied: first, to the
Tranche 1 Commitments, second to the Tranche 1 Loans, third, to the Tranche 2
Commitments and fourth to the Tranche 2 Loans and (b) in respect of clause (iv)
above shall be applied: first to the Tranche 2 Commitments and second to the
Tranche 2 Loans. During the Certain Funds Period, the Borrower shall cause the
Net Proceeds required to be applied to the reduction of Commitments pursuant to
clauses (i), (ii) and (iii) of this subsection 3.1(b) to be deposited in a
Segregated Account. (c) Each prepayment of Loans pursuant to this subsection 3.1
shall be accompanied by the payment of unpaid accrued interest on the principal
amount so prepaid and any amounts payable under subsection 3.11 in connection
with such prepayment. 3.2. Conversion and Continuation Options. (a) The Borrower
may elect from time to time to convert Eurodollar Loans denominated in Dollars
to ABR Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election. The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election. Any
such notice of conversion to Eurodollar Loans shall specify the length of the
initial Interest Period therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. All or any part
of outstanding Eurodollar Loans and ABR Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Lenders have determined that such a conversion is not
appropriate, (ii) no Loan may be converted into a Eurodollar Loan after the date
that is one month prior to the Termination Date, (iii) no Loan denominated in
Pounds Sterling may be converted into an ABR Loan and (iv) no Loan may be
converted from one currency to another currency or from one Class to another
Class. (b) Any Eurodollar Loans may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a continuation is not appropriate or (ii) after the date
that is one month prior to the Termination Date, and provided, further, that if
the Borrower shall fail to give such notice or if such continuation is not
permitted, any such Loans denominated in Dollars shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period and
any Loans - 34 - Active.28128860.17

GRAPHIC [g405701koi039.gif]

 



denominated in Pounds Sterling shall automatically continue as Eurodollar Loans
with a one month’s Interest Period. 3.3. Minimum Amounts and Maximum Number of
Tranches. All borrowings, conversions and continuations of Loans hereunder and
all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to (i) if denominated in Pounds Sterling, £5,000,000 or a
whole multiple of £1,000,000 in excess thereof and (ii) if denominated in
Dollars, $5,000,000 or a whole multiple of $1,000,000 in excess thereof. In no
event shall there be more than seven Tranches outstanding at any time. 3.4.
Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurocurrency Rate determined for such Interest Period plus
the Applicable Margin in effect for such day. (b) Each ABR Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin. (c) If
all or a portion of (i) any principal of any Loan, (ii) any interest payable
thereon or (iii) any other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), the principal of
the Loans and/or any such overdue interest or other amount shall bear interest
at a rate per annum which is (x) in the case of principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
subsection 3.4 plus 2% or (y) in the case of any such overdue interest or other
amount, the rate described in paragraph (b) of this subsection 3.4 plus 2%, in
each case from the date of such non-payment until such overdue principal,
interest or other amount is paid in full (as well after as before judgment). (d)
Interest pursuant to this subsection 3.4 shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph (c)
of this subsection 3.4 shall be payable from time to time on demand. 3.5.
Computation of Interest and Fees. (a) All interest and fees hereunder shall be
computed on the basis of a year of 360 days, except that (i) interest computed
by reference to the ABR when it is based on the Prime Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and (ii) interest
computed with respect to Loans denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. The Administrative Agent shall as soon as practicable notify the Borrower
and the Lenders of each determination of a Eurocurrency Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative - 35 - Active.28128860.17

GRAPHIC [g405701koi040.gif]

 



Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate. (b)
Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrower
and the Lenders in the absence of manifest error. The Administrative Agent
shall, at the request of either of the Borrower, deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to subsections 3.4(a) or (b). 3.6. Inability to
Determine Interest Rate. (a) If prior to the first day of any Interest Period:
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or (ii) the
Administrative Agent shall have received notice from the Majority Lenders that
the Eurocurrency Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy notice
thereof to the Borrower and the Lenders as soon as practicable thereafter. If
such notice is given (w) any Eurodollar Loans requested to be made on the first
day of such Interest Period shall be made as ABR Loans, provided, that,
notwithstanding the provisions of subsection 2.2, the Borrower may cancel the
request for such Eurodollar Loan by written notice to the Administrative Agent
one Business Day prior to the first day of such Interest Period and the Borrower
shall not be subject to any liability pursuant to subsection 3.11 with respect
to such cancelled request, (x) any Loans denominated in Dollars that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans, (y) any outstanding Eurodollar Loans
denominated in Dollars shall be converted, on the first day of such Interest
Period, to ABR Loans and (z) any Loans denominated in Pounds Sterling to which
such Interest Period relates shall be maintained at a rate for short-term
borrowings of Pounds Sterling determined in a customary manner in good faith by
the Administrative Agent. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert ABR Loans to Eurodollar
Loans. (b) If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clauses (a)(i) or (ii) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clauses (a)(i) or (ii) above have not arisen but the supervisor for the
administrator of the Eurocurrency Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency - 36 - Active.28128860.17

GRAPHIC [g405701koi041.gif]

 



Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in subsection 11.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Majority
Lenders stating that such Majority Lenders object to such amendment; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. 3.7. Pro Rata
Treatment and Payments. (a) Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts of the Loans then
held by the Lenders under each applicable Class. Amounts prepaid on account of
the Loans may not be reborrowed. (b) The borrowing by the Borrower of Loans on
any Borrowing Date from the Lenders hereunder shall be made pro rata according
to the Commitment Percentages of the Lenders under each applicable Class in
effect on such Borrowing Date. Unless otherwise set forth herein, (i) all
payments (including prepayments) to be made by the Borrower hereunder in respect
of amounts denominated in Pounds Sterling, whether on account of principal,
interest, fees or otherwise, shall be made without set off or counterclaim and
shall be made prior to 10:00 A.M., New York City time, on the due date thereof
to the Administrative Agent, for the account of the relevant Lenders, at the
Administrative Agent’s office specified in subsection 11.2 for Pounds Sterling,
in Pounds Sterling and (ii) all payments (including prepayments) to be made by
the Borrower hereunder in respect of amounts denominated in Dollars, whether on
account of principal, interest, fees or otherwise, shall be made without set off
or counterclaim and shall be made prior to 12:00 Noon, New York City time, on
the due date thereof to the Administrative Agent, for the account of the
relevant Lenders, at the Administrative Agent’s office specified in subsection
11.2 for payments denominated in Dollars, and in each case in immediately
available funds. The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. (c) Notwithstanding the foregoing, payments may be made
on a non pro rata basis under this Agreement in order to give effect to
subsection 2.4. - 37 - Active.28128860.17

GRAPHIC [g405701koi042.gif]

 



(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this subsection 3.7 shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon equal to the rate per annum applicable
to ABR Loans hereunder, on demand, from the Borrower. 3.8. Illegality.
Notwithstanding any other provision herein, if after the date hereof the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be cancelled, (b) such
Lender’s Loans then outstanding as Eurodollar Loans denominated in Dollars, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law and (c) such Lender’s Loans then outstanding
denominated in Pounds Sterling shall be maintained at a rate for short-term
borrowings of Pounds Sterling determined in a customary manner in good faith by
the Administrative Agent. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 3.11. 3.9. Requirements of Law. (a) If, due to
either (i) the introduction of or any change in any law or regulation or in the
interpretation or administration of any law or regulation by any Governmental
Authority charged with the interpretation or administration thereof or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority that would be complied with generally by similarly
situated banks or lenders acting reasonably (whether or not having the force of
law and for the avoidance of doubt, including any changes resulting from
requests, rules, guidelines or directives concerning capital adequacy issued
after the date hereof in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or promulgated after the date hereof by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III), there shall be any increase in
the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Loans (except any reserve or other requirement contemplated by
subsection 3.9(b) or (c) other than as set forth below) by an amount deemed by
such Lender to be material (except, for the avoidance of doubt, - 38 -
Active.28128860.17

GRAPHIC [g405701koi043.gif]

 



for Non-Excluded Taxes indemnified under subsection 3.10 and Excluded Taxes),
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
(b) If, due to either (i) the introduction of or any change in or interpretation
of any law or regulation or (ii) compliance with any guideline or request from
any central bank or other governmental or regulatory authority which becomes
effective after the date hereof (for the avoidance of doubt, including any
changes resulting from requests, rules, guidelines or directives concerning
capital adequacy issued after the date hereof in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act or promulgated after the date
hereof by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III), there shall
be any increase in the amount of capital required or expected to be maintained
by any Lender or any corporation controlling such Lender and the amount of such
capital is increased by or based upon the existence of such Lender’s Loans or
commitment to extend credit and other commitments of this type by an amount
deemed by such Lender to be material, then, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s Loans or commitment to extend credit
hereunder. A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes as to the calculations therein, absent manifest error. Such certificate
shall be in reasonable detail and shall certify that the claim for additional
amounts referred to therein is generally consistent with such Lender’s treatment
of similarly situated customers of such Lender whose transactions with such
Lender are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein. (c) For purposes of the foregoing paragraphs
(a) and (b), the amendments to 12 C.F.R. Part 327 set forth in the final rule
attached to the Federal Deposit Insurance Corporation Financial Institution
Letter FIL-8-2011, dated February 9, 2011, shall be deemed to have been
introduced and adopted after the date of this Agreement. 3.10.Taxes. (a) All
payments made by the Borrower under any Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes
excluding (i) all net income Taxes, franchise Taxes or other Taxes, including
branch profits Taxes, in each case imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent -
39 - Active.28128860.17

GRAPHIC [g405701koi044.gif]

 



or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (ii) in the case of a
Lender other than an assignee pursuant to a request by a Borrower under
subsection 3.12, any U.S. federal withholding Tax that is imposed under a law in
effect at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to this Section, (iii) any withholding
Tax imposed as a result of a Lender failing to comply with subsection 3.10(c)
and (iv) any U.S. federal Taxes that are imposed by reason of FATCA (Taxes in
clauses (i) to (iv) being “Excluded Taxes”). If any Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any Loan Document as determined in good faith by the
applicable withholding agent, (x) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (y) if such Taxes
are non-excluded Taxes (“Non-Excluded Taxes”) the amounts so payable by the
Borrower to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in such Loan Document as if
such withholding or deduction had not been made. Whenever any Taxes are payable
by the Borrower pursuant to this Section, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof or other
evidence of such payment satisfactory to the Administrative Agent (in its
reasonable discretion). If the Borrower fails to pay any Non-Excluded Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this subsection 3.10 shall survive
the termination of this Agreement and each other Loan Document and the payment
of the Loans and all other amounts payable hereunder and thereunder. (b) The
Borrower shall indemnify and hold harmless the Administrative Agent and each
Lender within 20 days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this subsection 3.10) payable by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent or any such Lender
pursuant to this subsection 3.10(b) in respect of penalties, interest or
reasonable expenses if such penalties, interest or reasonable expenses are
attributable to the gross negligence or willful misconduct of the person seeking
indemnification. (c) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably - 40 - Active.28128860.17

GRAPHIC [g405701koi045.gif]

 



requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections 3.10(c)(A), (B) and (D) below) shall not be required if
in the Lender's reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing, in the event the Borrower is a U.S.
Person, (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax; (B) any Non-U.S. Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(i) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (ii) executed originals of IRS Form
W-8ECI; (iii) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the - 41 - Active.28128860.17

GRAPHIC [g405701koi046.gif]

 



Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or (iv) to the extent a Non-U.S. Lender
is not the beneficial owner, executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner; (C) any Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) If a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or Administrative Agent as may be necessary for the
Borrower and Administrative Agent to comply with their obligations under FATCA,
to determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Notwithstanding any other
provision of this Section, a Lender shall not be required to deliver any form
pursuant to this Section that such Lender is not legally able to deliver. (d) If
the Borrower pays any additional amounts or makes an indemnity payment under
this subsection 3.10 to any Lender or the Administrative Agent, and such Lender
or the Administrative Agent determines in its sole discretion exercised in good
faith that it has actually - 42 - Active.28128860.17

GRAPHIC [g405701koi047.gif]

 



received in connection therewith any refund of the underlying Non-Excluded
Taxes, such Lender or the Administrative Agent shall pay to the Borrower an
amount equal to such refund which was obtained by such Lender or Administrative
Agent (but only to the extent of indemnity payments made, or additional amounts
paid by the Borrower under this subsection 3.10 with respect to the Non-Excluded
Taxes giving rise to such refund) net of all reasonable out-of-pocket expenses
of the Lender or the Administrative Agent with respect to such refund, and
without interest (other than any interest paid by the relevant taxation
authority); provided, however, that the Borrower, upon the request of the Lender
or the Administrative Agent, agrees to repay the amount paid over to the
Borrower to any Lender or the Administrative Agent in the event any Lender or
the Administrative Agent is required to repay such refund, plus interest and
penalties (excluding interest and penalties attributable to the negligence or
willful misconduct of such Lender or the Administrative Agent). This paragraph
shall not be construed to require any Lender or the Administrative Agent to
disclose any confidential information to the Borrower or any other Person
(including its Tax returns). (e) Each Lender shall indemnify the Administrative
Agent for the full amount of any Taxes imposed by any Governmental Authority
that are attributable to such Lender and that are payable or paid by the
Administrative Agent, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto (but only to the extent
not already paid by the Borrower), as determined by the Administrative Agent in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this subsection 3.10(e). - 43 - Active.28128860.17

GRAPHIC [g405701koi048.gif]

 



3.11.Indemnity. The Borrower agrees to indemnify each Lender and to hold each
such Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or any other Loan Document or (c) the making of a prepayment of
Eurodollar Loans or the conversion of Eurodollar Loans to ABR Loans on a day
which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure), in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. This
covenant shall survive the termination of this Agreement and each other Loan
Document and the payment of the Loans and all other amounts payable hereunder
and thereunder. 3.12.Change of Lending Office; Removal of Lender. Each Lender
agrees that if it makes any demand for payment under subsection 3.9 or 3.10(a),
or if any adoption or change of the type described in subsection 3.8 shall occur
with respect to it, (i) it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, as determined in its sole
discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrower to make payments
under subsection 3.9 or 3.10(a), or would eliminate or reduce the effect of any
adoption or change described in subsection 3.8 or (ii) it will, upon at least
five Business Days’ notice from the Borrower to such Lender and the
Administrative Agent, assign, pursuant to and in accordance with the provisions
of subsection 11.6(c) and 11.19, to one or more Assignees designated by the
Borrower all, but not less than all, of such Lender’s rights and obligations
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each Loan then owing
to such Lender plus any accrued but unpaid interest thereon and any accrued but
unpaid fees owing thereto and, in addition, all additional costs and
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder at such time (including any amount that
would be payable under subsection 3.11 if such assignment were, instead, a
prepayment in full of all amounts owing to such Lender) shall be paid to such
Lender. 3.13.Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement. - 44 - Active.28128860.17

GRAPHIC [g405701koi049.gif]

 



(b) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof. (c) The entries
made in the Register and the accounts of each Lender maintained pursuant to
subsection 3.13(a) shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations of the Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement. (d) The Borrower agrees that, upon
the request to the Administrative Agent by any Lender, the Borrower will execute
and deliver to such Lender a promissory note of the Borrower evidencing the
Loans of such Lender, substantially in the form of Exhibit A with appropriate
insertions as to date and principal amount (a “Note”). SECTION 4 REPRESENTATIONS
AND WARRANTIES To induce the Administrative Agent and the Lenders to enter into
this Agreement and to make the Loans, the Borrower hereby represents and
warrants on the Effective Date and on the date of the making of any Loans (it
being understood that the conditions to the Effective Date are solely those set
out in subsection 5.1 and the conditions to making Loans are solely those set
out in subsection 5.2) to the Administrative Agent and each Lender that: 4.1.
Financial Condition. The consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at each of December 31, 2017 and December 31, 2016
and the related consolidated statements of operations and of cash flows for the
fiscal years ended on such dates, reported on by Ernst & Young LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct
and present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such dates, and the consolidated results of
their operations and their consolidated cash flows for the fiscal years then
ended. The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the date of the Borrower’s most recent publicly
available Form 10-Q and the related unaudited consolidated statements of
operations and of cash flows for the fiscal period ended on such date, certified
by a Responsible Officer, copies of which have heretofore been furnished to each
Lender, are complete and materially correct and present fairly (subject to
normal year-end audit adjustments) the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
period then ended. All such annual financial statements, including the related
schedules and notes thereto, were, as of the date prepared, prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by such accountants or Responsible Officer, as the case may
be, and as disclosed therein). The quarterly financial - 45 - Active.28128860.17

GRAPHIC [g405701koi050.gif]

 



statements have been prepared in accordance with generally accepted accounting
principles for interim financial information and with the instructions to Form
10-Q and Article 10 of Regulation S-X under the Securities Act of 1933.
Accordingly, such quarterly financial statements do not include all of the
information and footnotes required by GAAP for complete financial statements. In
the opinion of the Borrower, all adjustments (consisting only of normal
recurring accruals) considered necessary for a fair presentation have been
included. Neither the Borrower nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any of the
following except as disclosed in the Borrower’s Form 10-K and 10-Q filings: any
material Guarantee Obligation, material contingent liability or material
liability for taxes, or any material long-term lease or material unusual forward
or long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction, which is not reflected in the
foregoing financial statements or in the notes thereto. 4.2. Corporate
Existence; Compliance with Law. Each of the Borrower and its Subsidiaries (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except to the extent that the failure of the
foregoing clauses (a) and (b) (in each such case, only with respect to
Subsidiaries of the Borrower), (c) and (d) to be true and correct could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. 4.3.
Corporate Power; Consents and Authorization; Enforceable Obligations. The
Borrower has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder and has taken all necessary corporate action to (i) authorize the
borrowings on the terms and conditions of this Agreement and any Notes and (ii)
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party. No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority (including, without
limitation, exchange control) or any other Person is required with respect to
the Borrower or any of its Subsidiaries in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower is party. This
Agreement and each other Loan Document to which the Borrower is, or is to
become, a party has been or will be, duly executed and delivered on behalf of
the Borrower. This Agreement and each other Loan Document to which the Borrower
is, or is to become, a party constitutes or will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. 4.4. No Legal Bar. The
execution, delivery and performance of the Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of - 46 - Active.28128860.17

GRAPHIC [g405701koi051.gif]

 



Law or Contractual Obligation of the Borrower or of any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect. 4.5. No Default. Neither the Borrower nor any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
4.6. Taxes. Each of the Borrower and its Subsidiaries has filed or caused to be
filed all tax returns which, to the knowledge of the Borrower, are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. 4.7. Federal Regulations. No part of the proceeds of
any Loans will be used in any manner that would violate Regulation U of the
Board as now and from time to time hereafter in effect. 4.8. ERISA. Neither a
Reportable Event nor a failure to meet the minimum funding standards (within the
meaning of Section 302 of ERISA), whether or not waived, has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan other than a Multiemployer Plan, and each
Plan has complied in all respects with the applicable provisions of ERISA and
the Code, where the liability could be reasonably expected to result in a
Material Adverse Effect; provided, however, that with respect to any
Multiemployer Plan, such representation is made only to the knowledge of the
Borrower. No termination of a Single Employer Plan pursuant to Section 4041(c)
or 4042 of ERISA has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. There has been no determination that any
Single Employer Plan is, or is reasonably expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA). Neither
the Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted in liability and to the
knowledge of the Borrower, neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made which liability could be
reasonably expected to result in a Material Adverse Effect. To the Borrower’s
knowledge, no Multiemployer Plan is in Insolvency or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA). 4.9. Investment Company Act; Other Regulations. The Borrower is not
required to be registered as an “investment company” within the meaning of the
Investment Company Act of - 47 - Active.28128860.17

GRAPHIC [g405701koi052.gif]

 



1940, as amended. The Borrower is not subject to regulation under any Federal or
State statute or regulation (other than Regulation X of the Board) which limits
its ability to incur Indebtedness. 4.10.Purpose of Loans. The proceeds of the
Loans shall be used to finance the Target Acquisition and pay Transaction Costs.
4.11.Environmental Matters. Except to the extent that the failure of the
following statements to be true and correct could not reasonably be expected to
have a Material Adverse Effect: (a) The facilities and properties owned, leased
or operated by the Borrower or any of its Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations which (i) constitute or constituted a
violation of, or (ii) could reasonably be expected to give rise to liability
under, any Environmental Law. (b) The Properties and all operations at the
Properties are in compliance, and have in the last five years been in
compliance, in all material respects with all applicable Environmental Laws, and
there is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Borrower or any of its Subsidiaries (the “Business”) which could reasonably be
expected to materially interfere with the continued operation of the Properties
or Business or materially impair the fair saleable value thereof. (c) Neither
the Borrower nor any of its Subsidiaries has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.
(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law. (e) No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business. (f) There has been no release or threat of release
of Materials of Environmental Concern at or from the Properties, or arising from
or related to the operations of the Borrower or any Subsidiary in connection
with the Properties or otherwise in connection with the Business, in - 48 -
Active.28128860.17

GRAPHIC [g405701koi053.gif]

 



violation of, or in amounts or in a manner that could reasonably be expected to
give rise to liability under, Environmental Laws. 4.12.Disclosure. The
statements and information contained herein and in any of the information
provided to the Administrative Agent or the Lenders in writing in connection
with this Agreement, taken as a whole, do not contain any untrue statement of
any material fact, or omit to state a fact necessary in order to make such
statements or information not misleading in any material respect, in each case
in light of the circumstances under which such statements were made or
information provided as of the date so provided. 4.13.No Change. There has been
no change, effect, event, occurrence, state of facts or development which
individually or in the aggregate has had or would reasonably be expected to
result in a Material Adverse Effect since the Form 10-Q or Form 10-K most
recently filed by the Borrower with the Securities and Exchange Commission.
4.14.No Material Litigation. There are no actions, suits, proceedings, claims or
disputes pending at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed on the Form 10-Q or Form 10-K
most recently filed by the Borrower with the Securities and Exchange Commission,
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect. 4.15.Anti-Corruption Laws and Sanctions. The Borrower
has implemented and maintains in effect policies and procedures reasonably
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
Sanctions applicable to the Borrower, its Subsidiaries and their respective
directors, officers and employees, and the Borrower, its Subsidiaries and, to
the knowledge of the Borrower, their respective officers and employees and
directors are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Borrower, any Subsidiary or, to the
Borrower’s knowledge, any of their respective directors or officers or (b) to
the Borrower’s knowledge, any of the Borrower’s or such Subsidiary’s respective
employees is a Sanctioned Person or organized or resident in a Sanctioned
Country. Neither the Loans nor the use of proceeds contemplated by this
Agreement will be used by the Borrower or any of its Subsidiaries directly or to
its knowledge indirectly to violate applicable Anti-Corruption Laws or
applicable Sanctions. 4.16.Scheme Documents and Related Documents. (a) The
Borrower has delivered to the Administrative Agent complete and correct copies
of the Scheme Documents (if and when issued) or, as the case may be, the Offer
Documents (if and when issued), including all schedules and exhibits thereto.
The release of the Offer Press Announcement and the posting of the Takeover
Offer Documents if a Takeover Offer is pursued have been or will be, prior to
their release or posting (as the case may be), duly authorized by the Borrower
or any Acquisition Co (if any). Each of the material obligations of the Borrower
or any Acquisition Co (if any) under the Takeover Offer Documents is or will be,
- 49 - Active.28128860.17

GRAPHIC [g405701koi054.gif]

 



when entered into and delivered, the legal, valid and binding obligation of the
Borrower or any Acquisition Co (if any), enforceable against such Persons in
accordance with its terms in each case, except as may be limited by (i)
bankruptcy, insolvency, examination or other similar laws affecting the rights
and remedies of creditors generally and (ii) general principles of equity. (b)
The Press Release and the Scheme Circular (in each case if and when issued),
when taken as a whole: (i) except for the information that relates to the Target
or the Target Group, do not (or will not if and when issued) contain (to the
best of its knowledge and belief (having taken all reasonable care to ensure
that such is the case)) any statements which are not in accordance with the
material facts, or where appropriate, do not omit any material fact likely to
affect the import of such information and (ii) contain all the material terms of
the Scheme as at the date on which they were published, save in each case to the
extent approved by the Lead Arranger or it is required by the Panel or by the
Court . SECTION 5 CONDITIONS PRECEDENT 5.1. Conditions to Effective Date. The
Effective Date shall occur on and as of the first date on which each of the
following conditions precedent are satisfied (or waived in accordance with
subsection 11.1): (a) Credit Agreement. The Administrative Agent shall have
received this Agreement, executed and delivered by a duly authorized officer of
each Lender and the Borrower, with a counterpart for each Lender and original
Notes executed by the Borrower, in favor of each Lender requesting a Note. (b)
Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of the Borrower, dated the Effective
Date, substantially in the form of Exhibit B, with appropriate insertions and
attachments, satisfactory in form and substance to the Administrative Agent,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of the Borrower. (c) Legal Opinions. The Administrative
Agent shall have received, with a counterpart for each Lender, the executed
legal opinion of counsel to the Borrower (which may be delivered in part by
in-house counsel to the Borrower), covering the matters set forth in Exhibit C.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require. (d) Fees. All accrued fees and reasonable out-of-pocket
expenses (including the reasonable fees and expenses of counsel to the Agents)
of the Agents through the Effective Date invoiced with reasonable detail at
least three Business Days prior to the Effective Date in connection with the
Loan Documents shall have been paid; provided that the Agents shall have
provided an estimate and available reasonable detail five business days prior to
the Effective Date. (e) Financial Statements. The Administrative Agent shall
have received an unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries and the related unaudited consolidated statements of
operations and of cash flows for each fiscal quarter ended - 50 -
Active.28128860.17

GRAPHIC [g405701koi055.gif]

 



after December 31, 2017 (so long as such fiscal quarters have ended at least 40
days prior to the Effective Date). The Borrower’s filing of any required
unaudited financial statements with respect to the Borrower on Form 10-Q will
satisfy the requirements under this paragraph. (f) Know Your Customer
Information. The Administrative Agent shall have received at least three
Business Days prior to the Effective Date all documentation and other
information about the Borrower as has been reasonably requested by the
Administrative Agent at least 10 Business Days prior to the Effective Date that
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act. (g) Press Release or Offer Press Announcement. The
Administrative Agent shall have received a copy, certified by the Borrower, of a
draft of the Press Release or the Offer Press Announcement (as applicable,
depending on whether it is proposed to effect the Target Acquisition by way of a
Scheme or a Takeover Offer) in the form in which it is proposed to be issued, in
each case, in form and substance reasonably satisfactory to the Lead Arranger;
provided that the draft provided to the Administrative Agent as of November 20,
2018 is satisfactory to the Lead Arranger. The Administrative Agent shall notify
the Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding. 5.2. Closing Date. Subject to subsection 5.4, the
agreement of each Lender to make any Loan requested to be made by it on any date
following the Effective Date is subject to the satisfaction (or waiver in
accordance with subsection 11.1) of the following conditions precedent: (a)
Effective Date. The Effective Date shall have occurred. (b) Scheme Circular. If
the Target Acquisition is effected by way of a Scheme, the Administrative Agent
shall have received: (i) a certificate of the Borrower signed by the President,
a Vice President or a Financial Officer certifying: (A) the date on which the
Scheme Circular was posted to the shareholders of the Target; (B) as to the
satisfaction of each condition set forth in clause (d) below (to the extent
relating to the Scheme); (C) the date on which the Court has sanctioned the
Scheme and that the Court Order has been duly delivered to the Registrar of
Companies; and (D) that the copy of the document specified in paragraph (ii)
below and delivered to the Administrative Agent pursuant to paragraph (ii) below
is correct and complete and has not been amended or superseded (other than as
permitted by paragraph (ii) below) following the date of such delivery and on or
prior to the Closing Date; and - 51 - Active.28128860.17

GRAPHIC [g405701koi056.gif]

 



(ii) a copy of the Scheme Circular which is consistent in all material respect
with the terms and conditions in the Press Release and the Scheme Resolutions,
in each case, except to the extent changes thereto have been required pursuant
to the City Code or required by the Panel or are not prohibited by the Loan
Documents. (c) Takeover Offer Document. If the Target Acquisition is effected by
way of a Takeover Offer, the Administrative Agent shall have received: (i) a
certificate of the Borrower signed by the President, a Vice President or a
Financial Officer certifying: (A) the date on which the Takeover Offer Document
was posted to the shareholders of the Target; (B) as to the satisfaction of each
condition set forth in clause (d) below (to the extent relating to a Takeover
Offer); (C) the copy of the document specified in paragraph (ii) below and
delivered to the Administrative Agent pursuant to paragraph (ii) below is
correct and complete and has not been amended or superseded (other than as
permitted by paragraph (ii) below) following the date of such delivery and on or
prior to the Closing Date; and (D) that the Takeover Offer has been declared
unconditional in all respects without any material amendment, modification or
waiver of the conditions to the Takeover Offer or of the Acceptance Condition
except to the extent not prohibited by the Loan Documents unless (x) such
amendment, modification or waiver is required by law or regulation (including
the City Code), the London Stock Exchange, the Panel or, if relevant, the Court,
or (y) if such condition is not a condition of the Acquisition, such amendment,
modification or waiver could not reasonably be expected to adversely affect the
interests of the Lenders taken as a whole in any material respect, save that,
for the avoidance of doubt, the Company shall be entitled to waive any
conditions to the Acquisition that are not customarily allowed to be invoked by
the Panel without consulting with or making a request to the Panel; (ii) a copy
of the Takeover Offer Document which is consistent in all material respects with
the terms and conditions in the Offer Press Announcement, except to the extent
changes thereto have been required pursuant to the City Code or required by the
Panel or are not prohibited under the Loan Documents. (d) On the date of the
applicable notice of Borrowing delivered pursuant to subsection 2.2 and on the
proposed date of such Borrowing (i) no Certain Funds Default shall be continuing
or would result from the proposed Borrowing and (ii) all the Certain Funds
Representations shall be true or, if a Certain Funds Representation does not
already include a materiality concept, true in all material respects. (e) The
Administrative Agent shall have received all fees due and payable on or prior to
the Closing Date under the Loan Documents, including the Fee and Syndication
Letter. (f) It shall not be illegal for any Lender to lend and there is no
injunction or restraining order prohibiting any Lender from lending its portion
of the Loans or restricting the - 52 - Active.28128860.17

GRAPHIC [g405701koi057.gif]

 



application of proceeds thereof; provided, that such Lender has used
commercially reasonable efforts to make the Loans through an Affiliate of such
Lender not subject to such legal restriction; provided further, that the
occurrence of any such event in relation to one Lender shall not relieve any
other Lender of its obligations to make Loans hereunder. The Administrative
Agent shall notify the Borrower and the Lenders of the Closing Date as soon as
practicable upon its occurrence, and such notice shall be conclusive and
binding. 5.3. Borrowing Date. The agreement of each Lender to make any Loan on
any Borrowing Date is subject to the satisfaction (or waiver in accordance with
subsection 11.1) of the following conditions precedent: (a) Each of the
Effective Date and the Closing Date shall have occurred and the Borrowing Date
will be a date within the Commitment Period. (b) The Administrative Agent shall
have received the notice of Borrowing in accordance with subsection 2.2. (c) On
the date of the notice of Borrowing delivered pursuant to subsection 2.2 and on
the proposed Borrowing Date, (i) no Certain Funds Default shall be continuing or
would result from the proposed Borrowing and (ii) all Certain Funds
Representations shall be true or, if a Certain Funds Representation does not
already include a materiality concept, true in all respects. (d) If any portion
of the Loan is intended to be used as described in clause (b)(ii) of the
definition of “Certain Funds Purpose”, the Borrower or any Acquisition Co shall
on or prior to the date of the notice of Borrowing delivered pursuant to
subsection 2.2 have received Squeeze-Out Level Acceptances. (e) The
Administrative Agent shall have received a certificate, dated the Borrowing Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming the applicable requirements of subsection 5.3(c) and, if
relevant, (d), have been satisfied and as to the satisfaction of each condition
set forth in clause (h) below (to the extent relating to the Scheme). (f) The
Administrative Agent shall have received all fees due and payable under the Loan
Documents, including the Fee and Syndication Letter on or prior to the Borrowing
Date. (g) It shall not be illegal for any Lender to lend and there is no
injunction or restraining order prohibiting any Lender from lending its portion
of the Loans or restricting the application of the proceeds thereof; provided,
that such Lender has used commercially reasonable efforts to make the Loans
through an Affiliate of such Lender not subject to such legal restriction;
provided further, that the occurrence of such event in relation to one Lender
shall not relieve any other Lender of its obligation to make Loans hereunder.
(h) Where the Target Acquisition is to be implemented by way of a Scheme, the
Target Acquisition shall have been, or substantially concurrently with the
occurrence of the Borrowing Date shall be, consummated in all material respects
in accordance with the terms and - 53 - Active.28128860.17

GRAPHIC [g405701koi058.gif]

 



conditions of the Scheme Documents, except to the extent permitted pursuant to
subsection 6.8 or, where the Target Acquisition is to be implemented by way of a
Takeover Offer, the Takeover Offer shall have become wholly unconditional in
accordance with the terms of the Offer Document, in each case, without giving
effect to (and there shall not have been) any modifications, amendments,
consents, requests or waivers by the Borrower or any Acquisition Co (if any)
except to the extent permitted pursuant to subsection 6.8. 5.4. Actions by
Lenders During Certain Funds Period. During the Commitment Period and
notwithstanding any provision to the contrary in the Loan Documents, none of the
Lenders nor the Administrative Agent shall, unless (x) a Certain Funds Default
has occurred and is continuing or would result from a proposed Borrowing, (y) a
Certain Funds Representation remains untrue or, if a Certain Funds
Representation does not already include a materiality concept, untrue in any
material respect or (z) it is illegal for such Lender to lend and/or there is an
injunction or restraining order prohibiting such Lender from lending its portion
of the Loans or restricting the application of the proceeds thereof (provided,
that such Lender used commercially reasonable efforts to make its portion of the
Loans through an Affiliate of such Lender not subject to such legal restriction;
and provided further, that the occurrence of an illegality event in relation to
one Lender shall not relieve any other Lender of its obligations to make Loans
hereunder), be entitled to: (a) cancel any of its Commitments (subject to any
Commitment reductions made pursuant to subsection 2.4); (b) rescind, terminate
or cancel the Loan Documents or the Commitments (subject to any Commitment
reductions made pursuant to subsection 2.4) or exercise any right or remedy or
make or enforce any claim under the Loan Documents it may have to the extent to
do so would prevent or limit (A) the making of a Loan for Certain Funds Purposes
or (B) the application of amounts standing to the credit of a Segregated Account
for Certain Funds Purposes; (c) refuse to participate in the making of a Loan
for Certain Funds Purposes unless the conditions set forth in subsections 5.1,
5.2 or 5.3, as applicable, have not been satisfied; (d) exercise any right of
set-off or counterclaim in respect of a Loan to the extent to do so would
prevent or limit (A) the making of a Loan for Certain Funds Purposes or (B) the
application of amounts standing to the credit of a Segregated Account for
Certain Funds Purposes; or (e) cancel, accelerate or cause repayment or
prepayment of any amounts owing under any Loan Document to the extent to do so
would prevent or limit (A) the making of a Loan for Certain Funds Purposes or
(B) the application of amounts standing to the credit of a Segregated Account
for Certain Funds Purposes; provided that, immediately upon the expiry of the
Commitment Period all such rights, remedies and entitlements shall be available
to the Lenders and the Administrative Agent notwithstanding that they may not
have been used or been available for use during the Commitment Period. - 54 -
Active.28128860.17

GRAPHIC [g405701koi059.gif]

 



SECTION 6 AFFIRMATIVE COVENANTS The Borrower hereby agrees that, so long as the
Commitments (or any of them) remain in effect or any amount is owing to any
Lender or the Administrative Agent hereunder or under any other Loan Documents,
the Borrower shall and (except in the case of delivery of financial information,
reports and notices) shall cause each of its Subsidiaries to: 6.1. Financial
Statements. Furnish to each Lender: (a) as soon as available, but in any event
not later than 20 days after required to be filed with the Securities and
Exchange Commission at the end of each fiscal year of the Borrower, a copy of
the consolidated balance sheet of the Borrower and its consolidated Subsidiaries
as at the end of such year and the related consolidated statements of operations
and stockholders’ equity and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing; (b) as soon as
available, but in any event not later than 15 days after required to be filed
with the Securities and Exchange Commission at the end of each of the first
three quarterly periods of each fiscal year of the Borrower commencing with the
fiscal quarter ending on or about December 31, 2018, the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of operations for
such quarter and the portion of the fiscal year through the end of such quarter
and of cash flows of the Borrower and its consolidated Subsidiaries for the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments); and (c) all such financial statements shall
be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein); provided,
that it is hereby acknowledged that the quarterly financial statements delivered
pursuant to paragraph (b) above may not include all of the information and
footnotes required by GAAP for complete annual financial statements. Any
financial statement required to be furnished pursuant to this subsection 6.1 may
be delivered electronically and if so delivered, shall be deemed to have been
furnished on the earlier of the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website at the website
address listed in subsection 11.2(a), (ii) on which such documents are posted on
the Securities and Exchange Commission’s website (www.sec.gov), or (iii) on
which such documents are posted on the Borrower’s behalf on any website to which
each Lender and Administrative Agent have access (whether a commercial,
third-party website such as Intralinks or DebtDomain or whether sponsored by the
Administrative Agent); provided that - 55 - Active.28128860.17

GRAPHIC [g405701koi060.gif]

 



the Borrower shall give notice (which may be in the form of facsimile or
electronic mail) of any such posting to the Administrative Agent (who shall then
give notice of any such posting to the Lenders). Notwithstanding the foregoing,
the Borrower shall deliver paper copies of any financial statement referred to
in this subsection 6.1 to the Administrative Agent if the Administrative Agent
or any Lender requests the Borrower to furnish such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent. 6.2. Certificates; Other Information. Furnish to the Administrative Agent
with sufficient copies for the Lenders: (a) concurrently with the delivery of
the financial statements referred to in subsections 6.1(a) and 6.1(b), a
certificate of a Responsible Officer stating that such Officer has obtained no
knowledge of any Default or Event of Default that has occurred and is continuing
except as specified in such certificate, and including calculations
demonstrating compliance with subsection 7.1 (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes); (b) within ten days after the
same are sent, copies of all financial statements and reports which the Borrower
sends to its stockholders, and within five days after the same are filed, copies
of all financial statements and reports which the Borrower may make to, or file
with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority, and promptly after the same are issued, copies of all
press releases issued by the Borrower; and (c) promptly, such additional
financial and other information as any Lender may from time to time reasonably
request. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Lead Arranger may make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (a) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information (as defined in subsection 11.14), they shall be treated as set forth
in subsection 11.14); (c) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (d) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials - 56 - Active.28128860.17

GRAPHIC [g405701koi061.gif]

 



that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” 6.3. Payment of
Obligations. Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature (other than where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or its Subsidiaries, as the case may be), except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. 6.4. Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as conducted by it on the Closing
Date; (b) preserve, renew and keep in full force and effect its corporate
existence (except as could not in the aggregate be reasonably expected to have a
Material Adverse Effect); (c) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to subsection 9.4; and (d)
comply with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect. 6.5. Maintenance of Property; Insurance. Keep all property
necessary in its business in good working order and condition except to the
extent that failure to do so could not, in the aggregate, be reasonably expected
to have a Material Adverse Effect; maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks as are adequate for conducting its business; and
furnish to each Lender, upon written request, full information as to the
insurance carried. 6.6. Inspection of Property; Books and Records; Discussions.
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of any Lender (upon reasonable advance notice coordinated
through the Administrative Agent) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants. 6.7. Notices. Promptly
give notice (unless available in the public filings or releases of the Borrower
or its Subsidiaries) to the Administrative Agent and each Lender of: (a) the
occurrence of any Default or Event of Default; (b) any (i) default or event of
default under any Contractual Obligation of the Borrower or any of its
Subsidiaries or (ii) litigation, investigation or proceeding which may exist at
any time involving the Borrower or any of its Subsidiaries, which in either
case, could reasonably be expected to have a Material Adverse Effect; and - 57 -
Active.28128860.17

GRAPHIC [g405701koi062.gif]

 



(c) the following events, as soon as reasonably possible and in any event within
30 days after the Borrower knows of the event: (i) the occurrence or reasonably
expected occurrence of any Reportable Event with respect to any Plan, a failure
of the Borrower, its Subsidiaries or a Commonly Controlled Entity to make any
required contribution to a Plan, the creation of any Lien in favor of the PBGC
or a Plan, any determination that a Single Employer Plan is in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA), or any
withdrawal by the Borrower or a Commonly Controlled Entity from, or the
termination or Insolvency of, any Multiemployer Plan or determination that any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); or (ii) the institution of
proceedings or the taking of any other action by the PBGC, the Borrower, any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal by the Borrower or a Commonly Controlled Entity from, or the
termination or Insolvency of, any Plan (other than the termination of any Single
Employer Plan pursuant to Section 4041(b) of ERISA), or with respect to any
determination that any Single Employer Plan is in “at risk” status or any such
Multiemployer Plan is in “endangered” or “critical” status; where, in connection
with any of the foregoing in clause (i) or (ii), only to the extent the amount
of liability the Borrower or any Commonly Controlled Entity could reasonably be
expected to have arising from an event has a Material Adverse Effect. Each
notice pursuant to this subsection 6.7 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto. 6.8.
The Scheme, Takeover Offer and Related Matters. The Borrower will, or cause any
Acquisition Co (if any) to: (a) Issue a Press Release or, as the case may be, an
Offer Press Announcement (in the form delivered to the Administrative Agent
pursuant to subsection 5.1(j), subject to such amendments as are not Materially
Adverse Amendments or have been approved by the Lead Arranger in writing acting
reasonably (such approval not to be unreasonably withheld, delayed or
conditioned)) within five Business Days of the Effective Date (such issued
document, the “Original Press Release” or “Original Offer Press Announcement”,
as applicable). (b) Comply in all material respects with the City Code (subject
to any waivers or dispensations granted by the Panel) in relation to any
Takeover Offer or Scheme. (c) Except as consented to by the Lead Arranger in
writing (such consent not to be unreasonably withheld, delayed or conditioned)
and save to the extent that following the issuance of a Press Release or an
Offer Press Announcement, the Borrower or any Acquisition Co elects to proceed
with the Target Acquisition by way of a Takeover Offer or Scheme respectively,
ensure that (i) if the Target Acquisition is effected by way of a Scheme, the
Scheme Circular corresponds in all material respects to the terms and conditions
of the Scheme as contained in the Press Release to which it relates or (ii) if
the Target Acquisition is effected by way of a Takeover Offer, the Takeover
Offer Document corresponds in all material respects to the terms and conditions
of the Takeover Offer as contained in the corresponding Offer Press
Announcement, subject, in the case of a Scheme, to any variation required by the
Court and, in each case, to any variations which are not Materially Adverse
Amendments. - 58 - Active.28128860.17

GRAPHIC [g405701koi063.gif]

 



(d) Ensure that the Scheme Documents or, if the Target Acquisition is effected
by way of a Takeover Offer, the Offer Documents, contain all the material terms
and conditions of the Scheme or Takeover Offer, as applicable and, in the case
of a Takeover Offer, ensure that the conditions to the Takeover Offer include an
Acceptance Condition set at a level at not less than the Minimum Acceptance
Condition. (e) Except as consented to by the Lead Arranger in writing (such
consent not to be unreasonably withheld, delayed or conditioned), not amend,
treat as satisfied or waive (i) any term or condition of the Scheme Documents or
the Takeover Offer Documents (other than the Acceptance Condition), as
applicable, other than any such amendment, treatment or waiver which is not a
Materially Adverse Amendment, or (ii) if the Target Acquisition is proceeding as
a Takeover Offer, the Acceptance Condition if the effect of such amendment,
treatment or waiver would be that the Acceptance Condition would be capable of
being satisfied at a level less than the Minimum Acceptance Condition, unless in
each case required by law or regulation (including the City Code), the London
Stock Exchange, the Panel or, if relevant, the Court, save that, for the
avoidance of doubt, the Company shall be entitled to waive any conditions to the
Acquisition that are not customarily allowed to be invoked by the Panel without
consulting with or making a request to the Panel. (f) Not take any action, and
procure that none of its Affiliates nor any person acting in concert with it
(within the meaning of the City Code) takes any action, which would require the
Borrower to make a mandatory offer for the Target Shares in accordance with Rule
9 of the City Code or which would require a change to be made to the terms of
the Scheme or the Takeover Offer (as the case may be) pursuant to Rule 6 or Rule
11 of the City Code which change, if made voluntarily, would be a Materially
Adverse Amendment. (g) Provide the Administrative Agent with copies of each
Offer Document and such information as it may reasonably request regarding, in
the case of a Takeover Offer, the current level of acceptances subject to any
confidentiality, legal, regulatory or other restrictions relating to the supply
of such information. (h) Promptly deliver to the Administrative Agent or the
receiving agent a certificate issued under Rule 10 of the City Code (where the
Target Acquisition is being pursued pursuant to a Takeover Offer), any relevant
Scheme Documents and/or Takeover Offer Documents and all other material
announcements and documents published by the Borrower or any Acquisition Co or
delivered by the Borrower or any Acquisition Co to the Panel pursuant to the
Takeover Offer or the Scheme (other than the cash confirmation), in each case to
the extent the Borrower, acting reasonably, anticipates they will be material to
the interests of the Lenders in connection with the Transactions, except to the
extent it is prohibited by legal (including contractual) or regulatory
obligations or restrictions from doing so. (i) In the event that a Scheme is
switched to a Takeover Offer or vice versa (which the Borrower or any
Acquisition Co shall be entitled to do on multiple occasions provided that it
complies with the terms of this Agreement), (i) within the applicable time
periods provided in the definition of “Mandatory Cancellation Event”, procure
that the Offer Press Announcement or the Press Release, as the case may be, is
issued, and (ii) except as consented to by the Lead Arranger in writing (such
consent not to be unreasonably withheld, delayed or conditioned), ensure that -
59 - Active.28128860.17

GRAPHIC [g405701koi064.gif]

 



(A) where the Target Acquisition is then proceeding by way of a Takeover Offer,
the terms and conditions contained in the Offer Document include an Acceptance
Condition which is not capable of being satisfied at a level less than the
Minimum Acceptance Condition and (B) the conditions to be satisfied in
connection with the Target Acquisition and contained in the Offer Documents or
the Scheme Documents (whichever is applicable) are otherwise consistent in all
material respects with those contained in the Offer Documents or the Scheme
Documents (whichever applied to the immediately preceding manner in which it was
proposed that the Target Acquisition would be effected) (to the extent
applicable for the legal form of a Takeover Offer or a Scheme, as the case may
be), in each case, other than (x) in the case of clause (B), any changes which
are not Materially Adverse Amendments or are required to reflect the change in
legal form to a Takeover Offer or a Scheme or (y) changes that could have been
made to the Scheme or the Takeover Offer in accordance with the relevant
provisions of this Agreement or which reflect the requirements of the terms of
this Agreement and the manner in which the Target Acquisition may be effected.
After having launched a Takeover Offer, the Borrower or any Acquisition Co shall
also be entitled to effect the Target Acquisition by way of an alternative
takeover offer (an “Alternative Offer”), which may replace or run alongside the
original Takeover Offer (the “Original Offer”). Each Borrower or any Acquisition
Co shall ensure that (A) the terms and conditions of any Alternative Offer shall
include the Acceptance Condition and (B) the conditions to be satisfied in
connection with any Alternative Offer are otherwise consistent with those
applicable to the Original Offer, in each case, other than changes that could
have been made to the Original Offer in accordance with the relevant provisions
of this Agreement or which reflect the requirements of the terms of this
Agreement and the manner in which the Target Acquisition may be effected,
including without limitation, subsection 6.8(e). Where an Alternative Offer is
in effect, the provisions of this Agreement which apply to a Takeover Offer
shall also apply to an Alternative Offer. (j) In the case of a Takeover Offer,
(i) not declare the Takeover Offer unconditional as to acceptances until the
Minimum Acceptance Condition has been satisfied and (ii) promptly upon
Squeeze-Out Level Acceptances being received (x) in the event that the Borrower
will require proceeds of a Loan in order to make Squeeze-Out Payments and there
is sufficient time remaining within the Commitment Period to issue a notice of
Borrowing pursuant to subsection 2.2 for such Loan, issue such notice of
Borrowing and (y) ensure that notices under Section 979 of the Companies Act
2006 in respect of Target Shares that the Borrower or any Acquisition Co has not
yet agreed to directly or indirectly acquire are issued. (k) Subject always to
the Companies Act 2006 and any applicable listing rules, in the case of a
Scheme, as soon as reasonably practicable, and in relation to a Takeover Offer,
as soon as reasonably practicable, procure that such necessary action is taken
to procure that the Target Shares are removed from the Official List and that
trading in the Target Shares on the Main Market of the London Stock Exchange is
cancelled and as soon as reasonably practicable thereafter, procure that the
Target is re-registered as a private limited company. (l) Not make any public
announcement or public statement (other than in the relevant Scheme Documents
and/or Takeover Offer Documents) concerning this Agreement or the Lenders in
connection with the financing of the Target Acquisition without the prior
consent of the Lead Arranger (such consent not to be unreasonably withheld,
delayed or conditioned) unless - 60 - Active.28128860.17

GRAPHIC [g405701koi065.gif]

 



required to do so by the City Code, the Panel, other competent regulatory body,
stock exchange, or by a court of competent jurisdiction. (m) In the case of a
Scheme, upon the occurrence of the Scheme Effective Date the Borrower shall
beneficially own (directly or indirectly) 100% of the Target Shares. 6.9.
Beneficial Ownership Regulation. Promptly following a request by a Lender
therefor, the Borrower shall provide to any such Lender information and
documentation reasonably requested by such Lender for purposes of compliance
with the Beneficial Ownership Regulation. SECTION 7 NEGATIVE COVENANTS The
Borrower hereby agrees that, so long as the Commitments (or any of them) remain
in effect or any amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Documents, the Borrower shall not, and (except
with respect to subsection 9.1) shall not permit any of its Subsidiaries to,
directly or indirectly: 7.1. Financial Covenant Consolidated Leverage Ratio.
Permit the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower to exceed the Maximum Leverage
Ratio. 7.2. Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for: (a) Liens for taxes not yet due or which are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than 60 days or which are being contested in good faith by appropriate
proceedings; (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements; (d) deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or such Subsidiary; - 61 - Active.28128860.17

GRAPHIC [g405701koi066.gif]

 



(f) Liens in existence as of the Effective Date listed on Schedule 7.2, provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased; (g)
Liens securing Indebtedness of the Borrower and its Subsidiaries incurred to
finance the acquisition of fixed or capital assets, provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased; (h) Liens on the property or
assets of a corporation which becomes a Subsidiary after the date hereof,
provided that (i) such Liens existed at the time such corporation became a
Subsidiary and were not created in anticipation thereof, (ii) any such Lien is
not spread to cover any property or assets of such corporation after the time
such corporation becomes a Subsidiary, and (iii) the amount of Indebtedness
secured thereby is not increased; (i) Liens created pursuant to any Receivables
Transaction permitted pursuant to subsection 9.3; and (j) Liens (not otherwise
permitted hereunder) which secure obligations not exceeding (as to the Borrower
and all Subsidiaries) the greater of (i) $500,000,000 and (ii) 7.5% of the
Consolidated Tangible Assets, in aggregate amount at any time. 7.3. Limitation
on Indebtedness pursuant to Receivables Transactions. Create, issue, incur,
assume, become liable in respect of or suffer to exist any Indebtedness pursuant
to any Receivables Transaction, except for Indebtedness pursuant to all
Receivables Transactions in an aggregate principal amount not exceeding 20% of
Consolidated Tangible Assets. 7.4. Limitation on Fundamental Changes. Enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), consummate a Division as the
Dividing Person, or convey, sell, lease, assign, transfer or otherwise Dispose
of, all or substantially all of its property, business or assets, except: (a)
any Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any one or more wholly owned Subsidiaries of the
Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall be the
continuing or surviving corporation); (b) any Subsidiary of the Borrower that is
inactive or no longer needed in the Borrower’s consolidated group structure may
be liquidated, dissolved, or otherwise eliminated under applicable law, so long
as any remaining significant assets of such Subsidiary are transferred to the
Borrower or to another of Borrower’s wholly owned Subsidiaries (as a liquidation
distribution or otherwise); (c) the Borrower or any wholly owned Subsidiary of
the Borrower may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
wholly owned Subsidiary, and, so long as no Default or Event of Default shall
have occurred and be continuing or would occur as a result thereof, the Borrower
or - 62 - Active.28128860.17

GRAPHIC [g405701koi067.gif]

 



any Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to any
non-wholly owned Subsidiary of the Borrower for fair market value; (d) any
non-wholly owned Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary of the Borrower for
fair market value or may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
non-wholly owned Subsidiary of the Borrower; and (e) the Borrower or any
Subsidiary of the Borrower may be merged or consolidated with or into another
Person; provided that the Borrower or such Subsidiary shall be the continuing or
surviving corporation and no Default or Event of Default shall have occurred and
be continuing or would occur as a result thereof (and, in the case of any such
transaction involving a Subsidiary, such Subsidiary shall continue to be a
Subsidiary or the Borrower shall have received fair market value therefor as
determined by the Board of Directors of the Borrower); and provided further that
the Borrower may not be merged or consolidated with or into any Subsidiary. 7.5.
Limitation on Indebtedness of Subsidiaries. Permit any Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness in excess of
12.5% of Consolidated Tangible Assets in the aggregate at any time for all such
Subsidiaries, except for (i) Indebtedness permitted by subsection 7.3 hereof,
(ii) any Indebtedness of any Subsidiary of the Borrower owing to the Borrower or
to any other Subsidiary of the Borrower and (iii) Indebtedness in existence on
July 31, 2018 listed on Schedule 7.5. SECTION 8 EVENTS OF DEFAULT If any of the
following events shall occur and be continuing: (a) The Borrower shall fail to
pay any principal of any Loan when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within five days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or (b)
Any representation or warranty made or deemed made by the Borrower herein or in
any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or (c) The Borrower shall default in
the observance or performance of any covenant contained in subsections 6.4(b),
6.7(a), 6.8 or in Section 7; or - 63 - Active.28128860.17

GRAPHIC [g405701koi068.gif]

 



(d) The Borrower shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided above in this
Section 8), and such default described in this clause (d) shall continue
unremedied for a period of 30 days; or (e) The Borrower or any of its
Subsidiaries shall: (i) default in any payment of principal of or interest of
any Indebtedness (other than the Loans) or in the payment of any Guarantee
Obligation, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or Guarantee Obligation or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; provided, however, that no Default or Event of
Default shall exist under this paragraph unless the aggregate amount of
Indebtedness and/or Guarantee Obligations in respect of which any default or
other event or condition referred to in this paragraph shall have occurred shall
be equal to at least $150,000,000; or (f) (i) The Borrower or any of its
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, examinership, court protection, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition,
examinership, court protection or other relief with respect to it or its debts,
or (B) seeking appointment of an examiner, receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries shall
generally not or shall admit in writing its inability to, pay its debts as they
become due; or (g) (i) The Borrower, its Subsidiaries or any Commonly Controlled
Entity engages in any “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) involving any Plan, (ii) any Plan fails to
meet the minimum funding standards described in Section 302 of ERISA or any Lien
in favor of the PBGC or a Plan arises on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event occurs with respect to, or
- 64 - Active.28128860.17

GRAPHIC [g405701koi069.gif]

 



proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee
results in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan terminates for purposes of Title IV of ERISA, (v) a
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), (vi) the Borrower or any Commonly Controlled Entity incurs any liability
in connection with a withdrawal from, or the Insolvency of, a Multiemployer
Plan, or a determination that any Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (vii) any other event or condition occurs or exist with respect to
a Plan; and in each case in clauses (i) through (vii) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or (h) Any one
judgment or decree shall be entered against the Borrower or any of its
Subsidiaries involving in the aggregate a liability (not paid or in excess of
the amount recoverable by insurance) of $150,000,000 (net of any related tax
benefit) or more, and such judgment or decree shall not have been vacated,
discharged, stayed or appealed (as long as enforcement is effectively stayed
during such appeal or such appeal is bonded, if required) within 60 days from
the entry thereof; or (i) (i) Any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) (A)
shall have acquired beneficial ownership of 40% or more of any outstanding class
of Capital Stock having ordinary voting power in the election of directors of
the Borrower (other than Peter M. Nicholas and John E. Abele or any of their
affiliated trust holdings) or (B) shall obtain the power (whether or not
exercised) to elect a majority of the Borrower’s directors; or (ii) the Board of
Directors of the Borrower shall not consist of a majority of Continuing
Directors; “Continuing Directors” shall mean the directors of the Borrower on
the Closing Date and each other director, if such other director’s nomination
for election to the Board of Directors of the Borrower is recommended by a
majority of the then Continuing Directors; then, and in any such event (but
subject always to Section 5.4), (A) if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (f) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Majority
Lenders, the Administrative Agent may, or upon the request of the Majority
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. - 65 -
Active.28128860.17

GRAPHIC [g405701koi070.gif]

 



(j) Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 120 days after the
Closing Date (the “Clean-Up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentations or other default
which arises with respect to the Target Group will not be deemed a breach of a
covenant, misrepresentation or a default or an Event of Default, as the case may
be, if: (i) it is capable or remedy and reasonable steps are being taken to
remedy it; (ii) the circumstances giving rise to it have not knowingly been
procured by or approved by the Borrower; and (iii) it is not reasonably likely
to have a Material Adverse Effect. If the relevant circumstances are continuing
on or after the Clean-Up Date, there shall be a breach of covenant,
misrepresentation or default or Event of Default, as the case may be,
notwithstanding the above. SECTION 9 THE AGENTS 9.1. Appointment. Each Lender
hereby irrevocably designates and appoints the Administrative Agent as the agent
of such Lender under this Agreement and the other Loan Documents, and each
Lender irrevocably authorizes the Administrative Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. 9.2. Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care. 9.3. Exculpatory
Provisions. Neither any Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except for its or
such Person’s own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other - 66 - Active.28128860.17

GRAPHIC [g405701koi071.gif]

 



document referred to or provided for in, or received by such Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower. 9.4. Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans. 9.5. Notice of Default. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Majority
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders. 9.6. Non-Reliance on Administrative Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal - 67 -
Active.28128860.17

GRAPHIC [g405701koi072.gif]

 



of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrower and made its own decision
to make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates. 9.7.
Indemnification. The Lenders agree to indemnify the Administrative Agent (or
sub-agent), in its capacity and any Related Party acting for the Administrative
Agent (or any sub-agent) in connection with such capacity (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent (or any sub-agent) or such Related Party in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent (or any sub-agent) or such Related Party
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements which are found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent (or sub-agent) or any Related Party
acting for the Administrative Agent (or any sub-agent) in connection with such
capacity. The agreements in this subsection 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder. 9.8. Administrative Agent in Its
Individual Capacity. The Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower, if any, as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Loan Documents. With respect to the Loans
made by it, the Administrative Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity. -
68 - Active.28128860.17

GRAPHIC [g405701koi073.gif]

 



9.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Majority Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent (provided that it shall
have been approved by the Borrower), shall succeed to the rights, powers and
duties of the Administrative Agent hereunder. Upon the earlier of (i) the 10 day
period following the Administrative Agent’s notice of resignation to the Lenders
and (ii) the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9). The term “Administrative Agent” shall mean such successor agent, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents. 9.10.The
Lead Arranger . The Lead Arranger shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, the Lead
Arranger shall not have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
the Lead Arranger in deciding to enter into this Agreement or in taking or not
taking any action hereunder. 9.11.Certain ERISA Matters. (a) Each Lender (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Administrative Agent, the Lead Arranger, and the other Agents and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans or the Commitments, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), - 69 - Active.28128860.17

GRAPHIC [g405701koi074.gif]

 



is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfied the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. (b) In addition,
unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or (2) a Lender has not provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger, and the other Agents and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent, or the Lead Arranger, or any other Agents or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto). If
the relevant circumstances are continuing on or after the Clean-Up Date, there
shall be a breach of covenant, misrepresentation or default or Event of Default,
as the case may be, notwithstanding the above. SECTION 10 RESERVED SECTION 11
MISCELLANEOUS 11.1.Amendments and Waivers. (a) Except as provided in paragraphs
(b) and (d) of this subsection 11.1, neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this subsection. The - 70 -
Active.28128860.17

GRAPHIC [g405701koi075.gif]

 



Majority Lenders may, or, with the written consent of the Majority Lenders, the
Administrative Agent may, from time to time, (a) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Majority Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce the amount or extend the scheduled date of
maturity of any Loan or reduce the stated rate or amount of any interest or fee
payable hereunder (except that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment without the consent of
each Lender directly affected thereby, (ii) amend, modify or waive any provision
of this subsection or reduce the percentages specified in the definitions, of
Majority Lenders or consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
in each case without the written consent of all the Lenders, (iii) amend, modify
or waive any provision of Section 9 without the written consent of the then
Administrative Agent, (iv) waive any condition in subsection 5.3 without the
written consent of the Majority Lenders or (v) modify the pro rata distribution
of payments, proceeds or fees payable to the Lenders (except in connection with
an amend and extend transaction offered ratably to all Lenders under a tranche
of Commitments) without the consent of each Lender directly affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon. (b)
Notwithstanding the provisions of this subsection 11.1, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended and the
principal amount owed to such Lender may not be reduced other than pursuant to
payments made by a Borrower with respect thereto without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender. (c) Notwithstanding the foregoing, the Administrative
Agent, with the consent of the Borrower, may amend, modify or supplement any
Loan Document without the consent of any Lender or the Majority Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or manifest error in any Loan Document. - 71 -
Active.28128860.17

GRAPHIC [g405701koi076.gif]

 



(d) If any Lender is a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.6 and payment of amounts due to such Lender under this Agreement), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.9 or Section 3.10) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender or an Affiliate of a Lender, if a Lender or such
Affiliate accepts such assignment); provided that the applicable assignee shall
have consented to the applicable amendment, waiver or consent. Notwithstanding
the foregoing, in the event that the terms of this Agreement are required to be
modified as specified in the applicable provisions of the Fee and Syndication
Letter, then this Agreement may be amended (to the extent not adverse to the
interests of the Lenders) by the Administrative Agent and the Borrower without
the need to obtain the consent of any Lender. In furtherance of the foregoing,
the Borrower and the Administrative Agent agree that they will enter into an
amendment to this Agreement reasonably requested by the Lead Arranger in
compliance with the terms of the Fee and Syndication Letter within ten Business
Days of any such request. 11.2.Notices. (a) General. All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) in the case
of delivery by hand, when delivered, (b) in the case of delivery by mail, three
days after being deposited in the mails, postage prepaid, or (c) in the case of
delivery by facsimile transmission, when sent and receipt has been confirmed,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in Schedule I in the case of the other parties hereto, or to
such other address as may be hereafter notified by the respective parties
hereto: If to the Borrower: Boston Scientific Corporation 300 Boston Scientific
Way Marlborough, Massachusetts 01752 Attention: Daniel J. Brennan Executive Vice
President and Chief Financial Officer and Robert J. Castagna Vice President and
Treasurer Fax: 508-683-4410 with a copy to: - 72 - Active.28128860.17

GRAPHIC [g405701koi077.gif]

 



Boston Scientific Corporation 300 Boston Scientific Way Marlborough,
Massachusetts 01752 Attention: Desiree Ralls-Morrison Senior Vice President,
General Counsel, and Secretary If to the Administrative Agent: Barclays Bank PLC
745 7th Avenue New York NY 10019 Attn: Peter Oberrender Phone: +1 212 526 6687
Email: peter.oberrender@barclays.com and ltmny@barclays.com If to the
Administrative Agent (for all borrowings, conversions and continuations):
Barclays Bank PLC 700 Prides Crossing Newark, Delaware 19713 Attention: Samuel
Cohen Telephone No.: 1-302-286-1920 E-mail: samuel.cohen@barclays.com With a
copy to: E-mail: 12145455230@tls.ldsprod.com provided that any notice, request
or demand to or upon the Administrative Agent or the Lenders pursuant to
subsection 2.2, 2.4, or 3.2 shall not be effective until received. (b) Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Sections 2 and 3
if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the - 73 - Active.28128860.17

GRAPHIC [g405701koi078.gif]

 



next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Affiliates (collectively, the “Agent Parties”) have any liability
to the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages). 11.3.No Waiver;
Cumulative Remedies. No failure to exercise and no delay in exercising, on the
part of the Administrative Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. 11.4.Survival of
Representations and Warranties. All representations and warranties made
hereunder, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.
11.5.Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Lead Arranger and the Administrative Agent for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees and disbursements of
outside counsel (including one local counsel in each applicable jurisdiction) to
the Administrative Agent and the Lead Arranger, (b) to pay or reimburse each
Lender, the Lead Arranger and the - 74 - Active.28128860.17

GRAPHIC [g405701koi079.gif]

 



Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including, without limitation, the
documented fees and disbursements of counsel (including the allocated fees and
expenses of in house counsel) to each Lender and of counsel to the
Administrative Agent and the Lead Arranger, provided, that in connection with
any workout or restructuring, the Borrower shall pay the fees and disbursements
of one U.S. counsel for the Administrative Agent, the Lead Arranger and the
Lenders pursuant to this clause (b), and, in the case of an actual or perceived
conflict of interest where the indemnified party affected by such conflict
informs the Borrower of such conflict and thereafter, retains its own counsel,
of another firm of counsel for such affected indemnified party, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent and each of their
affiliates and their respective officer, directors, employees, agents and
advisors (each, an “indemnified party”) harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each indemnified
party harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by any indemnified party
or asserted against any indemnified party by any third party or by the Borrower
or any of its Subsidiaries arising out of, in connection with or as a result of
the Transactions (or any transactions related thereto), or the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and such other documents, including, without limitation,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties (all the foregoing in
this clause (d), collectively, the “indemnified liabilities”), provided that the
Borrower shall have no obligation hereunder to any indemnified party with
respect to indemnified liabilities arising from the gross negligence or willful
misconduct of such indemnified party determined in a court of competent
jurisdiction in a final non-appealable judgment. The agreements in this
subsection shall survive repayment of the Loans and all other amounts payable
hereunder and the termination of this Agreement. 11.6.Successors and Assigns;
Participations and Assignments. (a) This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Administrative Agent and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of each Lender. (b) Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (other than a Defaulting
Lender, the Borrower or its Affiliates or Subsidiaries or any natural Person)
(“Participants”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, - 75 - Active.28128860.17

GRAPHIC [g405701koi080.gif]

 



such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. No Lender shall be entitled to
create in favor of any Participant, in the participation agreement pursuant to
which such Participant’s participating interest shall be created or otherwise,
any right to vote on, consent to or approve any matter relating to this
Agreement or any other Loan Document except for those specified in clauses (i)
and (ii) of the proviso to subsection 11.1(a). The Borrower agrees that if
amounts outstanding under this Agreement are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
law, be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in subsection 11.7(a) as fully as if it were a
Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of subsections 3.9, 3.10 and 3.11 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it was a Lender; provided that, in the case of subsection 3.10, such
Participant shall have complied with the requirements of said subsection, and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such subsection than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, the Borrower and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary. For the avoidance of doubt,
the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (c) Any Lender may, in
the ordinary course of its commercial banking business and in accordance with
applicable law, at any time and from time to time, assign (i) to any Lender or
any Lender Affiliate with the consent (in each case, not to be unreasonably
withheld, delayed or conditioned) of the Administrative Agent or (ii) with the
consent of the Borrower (unless an Event of Default shall have occurred and be
continuing) and the Administrative Agent (which consent in each case shall not
be unreasonably withheld, delayed or conditioned), to an additional bank,
financial institution, or other entity (an “Assignee”) all or any part of its
rights - 76 - Active.28128860.17

GRAPHIC [g405701koi081.gif]

 



and obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Assumption, substantially in the form of Exhibit D, executed by
such Assignee, such assigning Lender (and, in the case of an Assignee that is
not a Lender or a Lender Affiliate, by the Administrative Agent) and delivered
to the Administrative Agent for its acceptance and recording in the Register,
provided that, except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or such lesser amount
as may be agreed to by the Borrower and the Administrative Agent), and provided
further that no such assignment shall be made to (A) any Defaulting Lender or
any of its Subsidiaries, (B) the Borrower or any of its Affiliates or
Subsidiaries or (C) any natural person. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Assumption, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder with Commitments as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto but shall
continue to be entitled to the indemnity and expense reimbursement provisions in
the Loan Documents arising out of the period prior to the assignment). (d) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at the address of the Administrative Agent referred to
in subsection 11.2 a copy of each Assignment and Assumption delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount (and stated interest)
of the Loans owing to, each Lender from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of a Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement and the other
Loan Documents, notwithstanding any notice to the contrary. Any assignment of
any Loan or other obligation hereunder not evidenced by a Note shall be
effective only upon appropriate entries with respect thereto being made in the
Register. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. (e) Upon its receipt of an Assignment and Assumption
executed by an assigning Lender and an Assignee (and, in the case of an Assignee
that is not then a Lender or a Lender Affiliate, by the Borrower (if required)
and the Administrative Agent) together with payment to the Administrative Agent
of a registration and processing fee of $4,000, the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower; provided that the - 77 - Active.28128860.17

GRAPHIC [g405701koi082.gif]

 



Administrative Agent may, in its sole discretion, elect to waive such
registration and processing fee in the case of any assignment. (f) The Borrower
authorizes each Lender to disclose to any Participant or Assignee (each, a
“Transferee”) and any prospective Transferee, subject to the provisions of
subsection 11.14, any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Borrower in connection with
such Lender’s credit evaluation of the Borrower and its Affiliates prior to
becoming a party to this Agreement. (g) For avoidance of doubt, the parties to
this Agreement acknowledge that the provisions of this subsection concerning
assignments of Loans and Notes relate only to absolute assignments and that such
provisions do not prohibit assignments creating security interests, including,
without limitation, any pledge or assignment by a Lender of any Loan or Note to
any Federal Reserve Bank or any central bank having jurisdiction over such
Lender in accordance with applicable law. (h) In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall (unless otherwise agreed by the Borrower and the Administrative Agent) be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all applicable Loans. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Notwithstanding anything to the contrary
in this subsection 11.6, during the Certain Funds Period no Lender shall assign
any Commitment or Loan or any other interest of such Lender hereunder or under
the other Loan Documents without the prior written consent of the Administrative
Agent and, unless a Certain Funds Default has occurred and is continuing, the
Borrower. 11.7.Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of its Loans (or any
participation therein arising pursuant to subsection 11.15) then due and owing,
or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or - 78 - Active.28128860.17

GRAPHIC [g405701koi083.gif]

 



involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in subsection 8(g), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender (other than to the
extent expressly provided herein or by court order), if any, in respect of such
other Lender’s Loans (or any participation therein arising pursuant to
subsection 11.15) then due and owing, or interest thereon, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; and provided further that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of subsection 2.6 and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
11.8.Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission or in electronic (i.e., “pdf” or “tif”) format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
11.9.Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
11.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws
or a Bail-In - 79 - Active.28128860.17

GRAPHIC [g405701koi084.gif]

 



Action, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
11.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents. 11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 11.12.
Submission To Jurisdiction and Waivers. The Borrower hereby irrevocably and
unconditionally: (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the United
States of America for the Southern District of New York Courts and, if such
courts lack subject matter jurisdiction, the State of New York sitting in New
York County, Borough of Manhattan, and appellate courts from any thereof; (b)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; (c)
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower at its address set forth
in subsection 11.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; (d) agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law or shall limit the right to sue in any other jurisdiction; and (e) waives,
to the maximum extent not prohibited by law, any right it may have to claim or
recover in any legal action or proceeding referred to in this subsection any
special, exemplary, punitive or consequential damages. 11.13. Acknowledgements.
The Borrower hereby acknowledges that: (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents; (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the - 80 - Active.28128860.17

GRAPHIC [g405701koi085.gif]

 



other Loan Documents, and the relationship between the Administrative Agent and
Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and (c) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Lenders or among the
Borrower and the Lenders. 11.14. Confidentiality. Each Lender agrees to keep
confidential any Information (a) provided to it by or on behalf of the Borrower
or any of its Subsidiaries pursuant to or in connection with this Agreement or
(b) obtained by such Lender based on a review of the books and records of the
Borrower or any of its Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such Information (i) to the Administrative Agent
or any other Lender, (ii) to any Transferee or prospective Transferee which
receives such Information having been made aware of the confidential nature
thereof and having agreed to abide by the provisions of this subsection 11.14,
(iii) to its employees, directors, agents, attorneys, accountants and other
professional advisors, and to its and its Affiliates’ respective employees,
officers, directors, agents, attorneys, accountants and other professional
advisors who are directed to be bound by the provisions of this subsection 11.14
and who have a need for such Information in connection with this Agreement or
other transactions or proposed transactions with the Borrower, (iv) upon the
request or demand of any Governmental Authority having jurisdiction or oversight
over such Lender or in connection with any assignment or pledge permitted under
subsection 11.6(g), (v) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (vi) subject to an agreement to comply with the provisions
of this subsection, to any actual or prospective counter-party (or its advisors)
to any Hedge Agreement, (vii) which has been publicly disclosed other than in
breach of this Agreement, (viii) in connection with the exercise of any remedy
hereunder, or (ix) with the written consent of either a Responsible Officer or
the treasurer of the Borrower. For purposes of this Section, “Information” means
all information received from either Borrower or any Subsidiary relating to
either Borrower or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities laws. -
81 - Active.28128860.17

GRAPHIC [g405701koi086.gif]

 



11.15. Reserved. 11.16. Judgment. (a) If for the purpose of obtaining judgment
in any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given. (b) The
obligation of the Borrower in respect of any sum due from it to any Lender
hereunder shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Lender of any sum adjudged to be so due in the Judgment Currency such Lender may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency; if the amount of Agreement Currency so purchased is
less than the sum originally due to such Lender in the Agreement Currency, the
Borrower agrees notwithstanding any such judgment to indemnify such Lender
against such loss, and if the amount of the Agreement Currency so purchased
exceeds the sum originally due to any Lender, such Lender agrees to remit to the
Borrower such excess. 11.17. WAIVERS OF JURY TRIAL. THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. 11.18. USA Patriot Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. 11.19.
No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Lead Arranger are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Lead Arranger, on the other hand, (ii) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed - 82 - Active.28128860.17

GRAPHIC [g405701koi087.gif]

 



appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) the Administrative Agent and the
Lead Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor the Lead Arranger has any obligation to the Borrower or
any of its respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Lead Arranger has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates. 11.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. [Signature Pages Follow] - 83
- Active.28128860.17

GRAPHIC [g405701koi088.gif]

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written. BOSTON SCIENTIFIC CORPORATION Title: Vice
[Signature Page to Bridge Credit Agreement]

GRAPHIC [g405701koi089.gif]

 



BARCLAYS BANK PLC, as Admini strati ve Agent Ronnie G enn Director BARCLAYS BANK
PLC, as a Lender (_ / Signature Page to Project Bul ldog Bridge Credit Agreement

GRAPHIC [g405701koi090.gif]

 



SCHEDULE I NAMES AND COMMITMENTS OF LENDERS Active.28128860.17 Name Tranche 1
Commitment Tranche 2 Commitment Barclays Bank PLC £3,115,000,000 £200,000,000
Total £3,115,000,000 £200,000,000

GRAPHIC [g405701koi091.gif]

 



Schedule 7.2 Existing Liens1 Entity State Jurisdiction UCC # Secured Party
Amount of Description Obligation — Boston Scientific Corporation DE SOS 64509535
filed on 12/22/06 Continued on 8/1/11 Continued on 12/2/16 Assignment to Wells
Fargo Bank on 2/7/17 Collateral restatement filed on 2/7/17 Debtor address
change filed on 2/7/17 Wells Fargo Bank, National Association Certain accounts
receivable and related property relating to Company’s receivables facility
Boston Scientific Funding LLC DE SOS 64510137 filed on 12/22/06 Continued on
8/1/11 Continued on 12/2/16 Assignment to Wells Fargo Bank on 2/7/17 Collateral
restatement filed on 2/7/17 Debtor address change filed on 2/7/17 Wells Fargo
Bank, National Association — Certain accounts receivable and related property
relating to Company’s receivables facility 1 Liens with respect to Equipment
Leases are set forth on an Annex hereto.

GRAPHIC [g405701koi092.gif]

 



ANNEX 1 TO SCHEDULE 7.2 BOSTON SCIENTIFIC EXISTING LIENS Debtor State
Jurisdiction UCC Type File # and Date Secured Party Collateral Description
BOSTON SCIENTIFIC CORPORATION DE SOS UCC-1 #6450953 5 12/22/06 Wachovia Bank,
National Association, as Administrative Agent SP Assignor: Boston Scientific
Funding LLC Blanket Lien UCC-3 11/20/07 SP Assignment to Royal Bank of Canada,
as Administrative Agent UCC-3 11/20/07 and 8/3/10 Collateral Restatement UCC-3
8/1/11 Continuation UCC-3 12/2/16 Continuation UCC-1 #2013 4617834 11/22/13
Ricoh USA, Inc. Equipment Lease UCC-3 2/10/14 MB Financial Bank, N.A. Assignment
UCC-3 5/30/18 Continuation UCC-1 #3014 0597138 2/14/14 Wells Fargo Bank, N.A.
Equipment Lease UCC-1 #2014 5298906 12/30/14 Carlson Systems LLC Equipment Lease
UCC-1 #20160141166 1/8/16 Ikon Financial Svcs Equipment Lease

GRAPHIC [g405701koi093.gif]

 



Debtor State Jurisdiction UCC Type File # and Date Secured Party Collateral
Description UCC-1 #20160141174 1/8/16 Ikon Financial Svcs Equipment Lease UCC-1
#20160141257 1/8/16 Ikon Financial Svcs Equipment Lease UCC-1 #20160141265
1/8/16 Ikon Financial Svcs Equipment Lease UCC-1 #20160141273 1/8/16 Ikon
Financial Svcs Equipment Lease UCC-1 #20160141281 1/8/16 Ikon Financial Svcs
Equipment Lease UCC-1 #20160141299 1/8/16 Ikon Financial Svcs Equipment Lease
UCC-1 #20160141307 1/8/16 Ikon Financial Svcs Equipment Lease UCC-1 #20161614039
3/17/16 Engel Machinery Inc. Equipment Lease UCC-1 #20163120498 5/25/16 Ikon
Financial Svcs Equipment Lease UCC-1 #20173531917 5/30/17 Ikon Financial Svcs
Equipment Lease UCC-1 #20187189976 10/17/18 Orbotech, Inc. Equipment Lease
BOSTON SCIENTIFIC FUNDING LLC DE SOS UCC-1 #6451013 7 12/22/06 Wachovia Bank,
National Association, as Administrative Agent Blanket Lien

GRAPHIC [g405701koi094.gif]

 



Debtor State Jurisdiction UCC Type File # and Date Secured Party Collateral
Description UCC-3 11/20/07 SP Assignment to Royal Bank of Canada, as
Administrative Agent UCC-3 11/20/07 Collateral Restatement UCC-3 8/1/11
Continuation UCC-3 12/2/16 Continuation ENDOCHOICE, INC. DE SOS UCC-1
#20140210377 1/7/14 GreatAmerica Financial Services Corporation Equipment Lease

GRAPHIC [g405701koi095.gif]

 



Schedule 7.5 Existing Subsidiary Indebtedness1 ($ in thousands) 1 As of July 31,
2018. Subsidiary Lender Maturity Amount Boston Scientific Japan K.K. Sanritsu
Corporation October 2030 7,349 Boston Scientific SA France BNP Paribas Factor
S.A. Revolving 3,948 Boston Scientific Benelux NV BNP Paribas Factor S.A.
Revolving 96 Various Various Revolving 945

GRAPHIC [g405701koi096.gif]

 



EXHIBIT A FORM OF NOTE $ New York, New York [ ], 2018 FOR VALUE RECEIVED, the
undersigned, Boston Scientific Corporation, a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay [ ] (the “Lender”) (or its
registered assigns) at the office of Barclays Bank PLC, located at 745 7TH
AVENUE, NEW YORK, NEW YORK, 10019, in lawful money of the United States of
America and in immediately available funds, on the Termination Date the
principal amount of (a) [DOLLARS][POUNDS STERLING] ([$][£] ), or, if less, (b)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to subsection 2.1 of the Credit Agreement, as hereinafter
defined. The principal amount of the Loans shall be paid in the amounts and on
the dates specified in subsection 2.5 of the Credit Agreement. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in subsections 3.2 and 3.4 of such Credit Agreement. The holder
of this Note is authorized to endorse on the schedules annexed hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, Type and amount of each Loan made pursuant to the Credit
Agreement and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to another Type and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto. Each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement shall not affect the obligations of the Borrower in
respect of such Loan. This Note (a) is one of the Notes referred to in the
Bridge Credit Agreement, dated as of November 20, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lender, the other banks and financial
institutions from time to time parties thereto, Barclays Bank PLC, as Lead
Arranger and Bookrunner, and Barclays Bank PLC, as Administrative Agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
prepayment in whole or in part as provided in the Credit Agreement. This Note is
guaranteed as provided in the Credit Agreement. Reference is hereby made to the
Credit Agreement for the nature and extent of the guarantee, the terms and
conditions upon which the guarantee was granted and the rights of the holder of
this Note in respect thereof. Upon the occurrence of any one or more of the
Events of Default, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement. 008330-0413-28143808.6

GRAPHIC [g405701koi097.gif]

 



All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. THIS NOTE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. Boston Scientific Corporation By: Name: Title: 008330-0413-28143808.6

GRAPHIC [g405701koi098.gif]

 



Schedule A to Note LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
008330-0413-28143808.6 Date Amount of ABR Loans Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid Amount of ABR Loans Converted to
Eurodollar Loans Unpaid Principal Balance of ABR Loans Notation Made By

GRAPHIC [g405701koi099.gif]

 



Schedule B to Note LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF
EURODOLLAR LOANS 008330-0413-28143808.6 Date Amount of Eurodollar Loans Amount
Converted to Eurodollar Loans Interest Period and Eurodollar Rate with Respect
Thereto Amount of Principal of Eurodollar Loans Repaid Amount of Eurodollar
Loans Converted to ABR Loans Unpaid Principal Balance of Eurodollar Loans
Notation Made By

GRAPHIC [g405701koi100.gif]

 



EXHIBIT B FORM OF BORROWER CLOSING CERTIFICATE [•], 2018 Pursuant to Section 5.1
of the Bridge Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), among Boston Scientific Corporation, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties thereto and Barclays Bank PLC, as Administrative Agent, the
undersigned, [President] [Vice President] of the Borrower, hereby certifies as
follows: 1. [ ] is and at all times since [ ], 20[ ] has been the duly elected
and qualified [Secretary] [Assistant Secretary] of the Borrower and the
signature set forth on the signature line for such officer below is such
officer’s true and genuine signature; 2. Attached hereto as Schedule 1 is a true
and complete copy of a draft of [the Press Release or the Offer Press
Announcement], in the form in which it is proposed to be issued; and the
undersigned [Secretary] [Assistant Secretary] of the Borrower hereby certifies
as follows: 1. There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower, nor has the Borrower instituted
nor to its knowledge is there instituted against it any proceeding relating to
bankruptcy, examination, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally that would cause the Borrower to cease to exist; 2. The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of Delaware; 3. (a) Attached hereto as Exhibit A is a true and complete
copy of resolutions duly adopted by the Board of Directors of the Borrower on [
], 2018; such resolutions have not in any way been amended, modified, revoked or
rescinded and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and such
resolutions are the only corporate proceedings of the Borrower now in force
relating to or affecting the matters referred to therein; (b) Attached hereto as
Exhibit B is a true and complete copy of the By-laws of the Borrower as in
effect on the date hereof; and (c) Attached hereto as Exhibit C is a true and
complete copy of the Certificate of Incorporation of the Borrower as in effect
on the date hereof; 4. Each of the persons named in Exhibit D attached hereto
are now duly elected and qualified officers of the Borrower, holding the offices
indicated next to their 008330-0413-28143808.6

GRAPHIC [g405701koi101.gif]

 



respective names below, and such officers have held such offices with the
Borrower at all times since [ ], 2018 to and including the date hereof, and the
signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Borrower the Credit Agreement
and the other Loan Documents and any certificate or other document to be
delivered by the Borrower pursuant to the Credit Agreement or any such Loan
Document. Unless otherwise defined herein, capitalized terms which are defined
in the Credit Agreement and used herein are so used as so defined. IN WITNESS
WHEREOF, the undersigned have hereunto set our names as of the date first
written above. Name: Title: Name: Title: 008330-0413-28143808.6 2

GRAPHIC [g405701koi102.gif]

 



EXHIBIT C FORM OF OPINION OF COUNSEL TO BORROWER 008330-0413-28143808.6 3

GRAPHIC [g405701koi103.gif]

 



EXHIBIT D FORM OF ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into between the Assignor named below (the “Assignor”) and the
Assignee named below (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor. 1. Assignor:
2. Assignee: [and is a [Lender][an Affiliate of [identify Lender]] 3.
Borrower(s): 4. Administrative Agent: Barclays Bank PLC, as administrative agent
under the Credit Agreement 5. Credit Agreement: The Bridge Credit Agreement
dated as of November 20, 2018 (as amended, supplemented or otherwise modified
from time to time) among Boston Scientific Corporation, the banks and financial
institutions from time to time parties thereto, Barclays Bank PLC, as Lead
Arranger and Bookrunner, and Barclays Bank PLC, as Administrative Agent
008330-0413-28143808.6 4

GRAPHIC [g405701koi104.gif]

 



6. Assigned Interest: Effective Date: , 20 [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.] The Assignee agrees to deliver to the Administrative Agent a
completed administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. The terms set
forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR NAME OF
ASSIGNOR By: Title: ASSIGNEE NAME OF ASSIGNEE By: Title: 1 Fill in the
appropriate terminology for the types of commitment under the Credit Agreement
that are being assigned under this Assignment and Assumption (e.g., “Tranche 1
Commitment” or “Tranche 2 Commitment”). 2 Set forth, to at least 9 decimals, as
a percentage of the Commitments/Loans of all Lenders. 008330-0413-28143808.6 5
Commitments Facility Assigned1 Aggregate Amount of Commitments/Loans for all
Lenders Amount of Commitments/Loans Assigned Percentage Assigned of
Commitments/Loans2 $ $ % $ $ % $ $ %

GRAPHIC [g405701koi105.gif]

 



[Consented to and]3 Accepted: BARCLAYS BANK PLC, as Administrative Agent By
Title: [Consented to: Boston Scientific Corporation By Title:]4 3 To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement. 4 To be included unless and Event of Default has occurred and
is continuing. During the Certain Funds Period the Borrower’s consent is
required unless Certain Funds Default has occurred and is continuing.
008330-0413-28143808.6 6

GRAPHIC [g405701koi106.gif]

 



ANNEX 1 Bridge Credit Agreement, dated as of November 20, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time (the
“Credit Agreement”), among Boston Scientific Corporation (the “Borrower”), the
Lenders party thereto and Barclays Bank PLC, as Administrative Agent (in such
capacity, the “Administrative Agent”) STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document and (c) attaches any Notes held by it
evidencing the Assigned Interest and requests that the Administrative Agent,
upon request by the Assignee, exchange the attached Notes for a new Note or
Notes payable to the Assignee. 1.2. Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to subsection 6.1 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. 2.Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other
008330-0413-28143808.6

GRAPHIC [g405701koi107.gif]

 



amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York. 008330-0413-28143808.6

GRAPHIC [g405701koi108.gif]

 



EXHIBIT E-1 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Bridge Credit Agreement, dated as of November 20, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, the banks and financial
institutions from time to time parties thereto, Barclays Bank PLC, as Lead
Arranger and Bookrunner, and Barclays Bank PLC, as Administrative Agent.
Pursuant to the provisions of subsection 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: , 20[ ]
008330-0413-28143808.6

GRAPHIC [g405701koi109.gif]

 



EXHIBIT E-2 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Bridge Credit Agreement, dated as of November 20, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Boston Scientific Corporation, the banks and
financial institutions from time to time parties thereto, Barclays Bank PLC, as
Lead Arranger and Bookrunner, and Barclays Bank PLC, as Administrative Agent.
Pursuant to the provisions of subsection 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Lender (and, to the extent
required by subsection 11.6 of the Credit Agreement, the Borrower and the
Administrative Agent) with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender (and, if required,
the Borrower and the Administrative Agent) in writing and (2) the undersigned
shall have at all times furnished such Lender (and, if required, the Borrower
and the Administrative Agent) with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: Name: Title: Date: , 20[ ] 008330-0413-28143808.6

GRAPHIC [g405701koi110.gif]

 



EXHIBIT E-3 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Bridge Credit Agreement, dated as of November 20, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, the banks and financial
institutions from time to time parties thereto, Barclays Bank PLC, as Lead
Arranger and Bookrunner, and Barclays Bank PLC, as Administrative Agent.
Pursuant to the provisions of subsection 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender (and, to the extent required
by subsection 11.6 of the Credit Agreement, the Borrower and the Administrative
Agent) with IRS Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender (and, if required, the Borrower and the Administrative
Agent) and (2) the undersigned shall have at all times furnished such Lender
(and, if required, the Borrower and the Administrative Agent) with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. 008330-0413-28143808.6

GRAPHIC [g405701koi111.gif]

 



[NAME OF PARTICIPANT] By: Name: Title: Date: , 20[ ] 008330-0413-28143808.6

GRAPHIC [g405701koi112.gif]

 



EXHIBIT E-4 [FORM OF] U.S. TAX CERTIFICATE (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made to
the Bridge Credit Agreement, dated as of November 20, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, the banks and financial
institutions from time to time parties thereto, Barclays Bank PLC, as Lead
Arranger and Bookrunner, and Barclays Bank PLC, as Administrative Agent.
Pursuant to the provisions of subsection 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. 008330-0413-28143808.6

GRAPHIC [g405701koi113.gif]

 



[NAME OF LENDER] By: Name: Title: Date: , 20[ ] 008330-0413-28143808.6

GRAPHIC [g405701koi114.gif]

 



EXHIBIT F [Reserved] 008330-0413-28143808.6

GRAPHIC [g405701koi115.gif]

 



Exhibit G FORM OF PREPAYMENT NOTICE Date: [•], 20[•] To: Barclays Bank PLC, as
the Administrative Agent Attn: [ ] Telephone: [ Email: [ ] ]@barclays.com Ladies
and Gentlemen: Reference is made to the Bridge Credit Agreement, dated as of
November 20, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Boston
Scientific Corporation, a Delaware corporation (the “Borrower”), the banks and
financial institutions from time to time parties thereto, Barclays Bank PLC, as
Lead Arranger and Bookrunner, and Barclays Bank PLC, as Administrative Agent.
Terms used but not defined herein have the respective meanings given to such
terms in the Credit Agreement. The undersigned hereby notifies you, pursuant to
subsection 3.1 of the Credit Agreement, of the prepayment specified below: 1. On
[(a Business Day)]. 2. In the amount of [$][£] . 3. Comprised of . [Type and
Class of Loan to be prepaid]1 Borrowing(s) to be prepaid: .]2 [4. [Signature
Page Follows] 1 Specify Eurodollar Loan or ABR Loan and Tranche 1 Commitment or
Tranche 2 Commitment, respectively. 2 To be included in the case of Eurodollar
Loans. 008330-0413-28143808.6

GRAPHIC [g405701koi116.gif]

 



Boston Scientific Corporation, as the Borrower, By: Name: Title:
008330-0413-28143808.6

GRAPHIC [g405701koi117.gif]

 